Exhibit 10.1

Execution Version

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of

December 5, 2014

among

PERRIGO FINANCE PLC,

as Revolving Borrower,

PERRIGO COMPANY PLC,

as Company,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BARCLAYS BANK PLC,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

and

CITIBANK , N.A.

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC and

BARCLAYS BANK PLC

as Joint Bookrunners and

Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      27   

SECTION 1.03.

  Terms Generally      27   

SECTION 1.04.

  Accounting Terms; GAAP; Pro Forma Treatment      28   

SECTION 1.05.

  Foreign Currency Calculations      28   

SECTION 1.06.

  Redenomination of Certain Foreign Currencies      29   

SECTION 1.07.

  Schedules      29    ARTICLE II The Credits      30   

SECTION 2.01.

  Commitments      30   

SECTION 2.02.

  Loans and Borrowings      30   

SECTION 2.03.

  Requests for Revolving Borrowings      31   

SECTION 2.04.

  Swingline Loans      32   

SECTION 2.05.

  Letters of Credit      35   

SECTION 2.06.

  Funding of Borrowings      39   

SECTION 2.07.

  Interest Elections      40   

SECTION 2.08.

  Termination and Reduction/Increases of Commitments      41   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      43   

SECTION 2.10.

  Prepayment of Loans      43   

SECTION 2.11.

  Additional Interest and Fees      44   

SECTION 2.12.

  Interest      45   

SECTION 2.13.

  Alternate Rate of Interest      46   

SECTION 2.14.

  Increased Costs      46   

SECTION 2.15.

  Break Funding Payments      47   

SECTION 2.16.

  Withholding of Taxes; Gross-Up      48   

SECTION 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      50   

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      52   

SECTION 2.19.

  Additional Reserve Costs      53   

SECTION 2.20.

  Defaulting Lenders      53    ARTICLE III Representations and Warranties     
55   

SECTION 3.01.

  Organization; Powers      55   

SECTION 3.02.

  Authorization; Enforceability      55   

SECTION 3.03.

  Governmental Approvals; No Conflicts      55   

SECTION 3.04.

  Financial Condition; No Material Adverse Change      55   

 

i



--------------------------------------------------------------------------------

SECTION 3.05.

  Properties      56   

SECTION 3.06.

  Litigation and Environmental Matters      56   

SECTION 3.07.

  Compliance with Laws and Agreements      57   

SECTION 3.08.

  Investment Company Status      57   

SECTION 3.09.

  Taxes      57   

SECTION 3.10.

  ERISA      57   

SECTION 3.11.

  Disclosure      58   

SECTION 3.12.

  Use of Advances      58   

SECTION 3.13.

  Solvency      58   

ARTICLE IV Conditions

     59   

SECTION 4.01.

  Effective Date      59   

SECTION 4.02.

  Acquisition Closing Date      60   

SECTION 4.03.

  Each Credit Event      62   

ARTICLE V Affirmative Covenants

     63   

SECTION 5.01.

  Financial Statements; Ratings Change and Other Information      63   

SECTION 5.02.

  Notices of Material Events      64   

SECTION 5.03.

  Existence; Conduct of Business      64   

SECTION 5.04.

  Payment of Obligations      65   

SECTION 5.05.

  Maintenance of Properties; Insurance; Accounts      65   

SECTION 5.06.

  Books and Records; Inspection Rights      65   

SECTION 5.07.

  Compliance with Laws      65   

SECTION 5.08.

  Use of Proceeds and Letters of Credit      65   

SECTION 5.09.

  Additional Covenants      65   

SECTION 5.10.

  Guarantees from Certain Additional Subsidiaries      66   

ARTICLE VI Negative Covenants

     66   

SECTION 6.01.

  Non-Guarantor Subsidiary Indebtedness      66   

SECTION 6.02.

  Liens      66   

SECTION 6.03.

  Fundamental Changes      67   

SECTION 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions      68   

SECTION 6.05.

  Swap Agreements      69   

SECTION 6.06.

  Restricted Payments      69   

SECTION 6.07.

  Transactions with Affiliates      69   

SECTION 6.08.

  Restrictive Agreements      69   

SECTION 6.09.

  Disposition of Assets; Etc.      70   

SECTION 6.10.

  Leverage Ratio      70   

SECTION 6.11.

  Interest Coverage Ratio      71   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     71   

ARTICLE VIII The Agents

     73   

SECTION 8.01.

  Appointment      73   

SECTION 8.02.

  Nature of Duties      75   

SECTION 8.03.

  Resignation by the Agents      75   

SECTION 8.04.

  Each Agent in its Individual Capacity      75   

SECTION 8.05.

  Indemnification      75   

SECTION 8.06.

  Lack of Reliance on Agents      76   

SECTION 8.07.

  Designation of Affiliates      76   

ARTICLE IX Miscellaneous

     76   

SECTION 9.01.

  Notices      76   

SECTION 9.02.

  Waivers; Amendments      78   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      79   

SECTION 9.04.

  Successors and Assigns      80   

SECTION 9.05.

  Survival      83   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      84   

SECTION 9.07.

  Severability      84   

SECTION 9.08.

  Right of Setoff      84   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      84   

SECTION 9.10.

  WAIVER OF JURY TRIAL      85   

SECTION 9.11.

  Headings      85   

SECTION 9.12.

  Confidentiality      85   

SECTION 9.13.

  Interest Rate Limitation      86   

SECTION 9.14.

  USA PATRIOT Act      86   

SECTION 9.15.

  Conversion of Currencies      86   

SECTION 9.16.

  No Advisory or Fiduciary Responsibility      87   

SECTION 9.17.

  Authorization to Distribute Certain Materials to Public-Siders.      87   

ARTICLE X Collection Allocation Mechanism

     88   

SECTION 10.01.

  Implementation of CAM      88   

SECTION 10.02.

  Letters of Credit      88   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01(a) – Commitments

Schedule 2.01(b) – LC Commitments

Schedule 2.05 – Existing Letters of Credit

Schedule 3.03 – Governmental Approvals

Schedule 3.06 – Disclosed Matters – Litigation and Environmental Matters

Schedule 3.07 – Disclosed Matters – Compliance with Laws and Agreements

Schedule 6.01 – Existing Non-Guarantor Subsidiary Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments, Loans and Advances

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Note

Exhibit C – Mandatory Cost Rate

Exhibit D – Form of Joinder Agreement

Exhibit E – Form of Closing Certificate

Exhibit F – Lender Addition and Acknowledgement Agreement

Exhibit G – Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

This REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of December 5,
2014, is among PERRIGO FINANCE PLC, a public limited company organized under the
laws of Ireland (the “Revolving Borrower”), as Revolving Borrower, PERRIGO
COMPANY PLC, a public limited company organized under the laws of Ireland (the
“Company”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BARCLAYS BANK PLC, as Syndication Agent, and Bank of
America, N.A., HSBC Bank USA, N.A., Wells Fargo Bank, National Association,
Credit Suisse AG, Cayman Islands Branch and Citibank , N.A., as Documentation
Agents.

RECITALS

WHEREAS the Company intends to acquire (the “Acquisition”) pursuant to the
Agreement For the Sale and Purchase of 685,348,257 Shares of Omega Pharma Invest
NV (“Omega”) among the Company, as purchaser, and Alychlo NV, a limited
liability company incorporated under the laws of Belgium and Holdco I BE NV, a
limited liability company incorporated under the laws of Belgium, as sellers
dated November 6, 2014 (including any schedules, exhibits, annexes, appendices
or other attachments thereto, the “Acquisition Agreement”) (a) €1,845,983,131
(increased by interest from September 30, 2014 until the completion date based
on an amount of €2,480,000,000 at a rate set forth in the Acquisition Agreement)
of cash consideration (the “Cash Consideration”) and 5,397,711 shares of the
Company’s equity securities; and

WHEREAS in connection with the Acquisition, the Company intends to finance a
portion of the payment of the Cash Consideration in respect of the Acquisition,
the repayment of certain existing indebtedness of the Company and Omega and the
payment of fees and expenses related to the Acquisition from the following
sources: (i) the proceeds of up to $1.615 billion in senior unsecured notes (the
“New Senior Notes”) or, to the extent that the New Senior Notes are not issued
at or prior to the time the Acquisition is consummated, the proceeds of
borrowings under a €1.75 billion senior unsecured bridge facility the (“Bridge
Facility”), (ii) the proceeds of the Loans hereunder, (iii) the proceeds of the
New Term Loan Credit Facility, (iv) the proceeds of up to $1.1 billion in new
equity shares or equity-linked securities of the Company (the “New Equity”) or,
to the extent that the New Equity proceeds are not available at or prior to the
time of the Acquisition is consummated, the proceeds of borrowings under the
Bridge Facility and (v) up to $700 million in cash on hand at the Company and
its subsidiaries (the transactions set forth in this paragraph and the
immediately preceding paragraph, the “Transactions”).

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1990 Act” means the Companies Act, 1990 of Ireland, as amended.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Agreement” has the meaning set forth in the recitals hereto.



--------------------------------------------------------------------------------

“Acquisition Closing Date” means the date on or before the Long Stop Date on
which the conditions specified in Section 4.02 are satisfied (or waived in
accordance with Section 9.02) and the Acquisition is consummated.

“Acquisition Closing Date Commitment” has the meaning set forth in
Section 2.01(iv).

“Acquisition” has the meaning set forth in the recitals hereto.

“Act” means the Companies Act 1963 of Ireland, as amended.

“Additional Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the Screen Rate at
approximately 11:00 a.m. London time on such day.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Loan or any Letter of Credit.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” shall have the meaning assigned to such term in 9.01(b)(iii).

“Agents” means the Administrative Agent, the Syndication Agent and the
Documentation Agents.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the Dollar Equivalent
of the aggregate amount of the Revolving Credit Exposures of all Lenders at such
time.

“Aggregate Loans” means, at any time, the sum of the Loans of all Lenders at
such time.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.15(b).

“Alternate Base Rate” or “ABR” means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Anti-Corruption Laws” has the meaning set forth in Section 3.07.

“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitments represented by such Lender’s Commitment;
provided that when a Defaulting Lender shall exist, then such percentage shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Adjusted Percentage shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

“Applicable Creditor” shall have the meaning assigned to such term in
Section 9.15(b).

“Applicable Lending Installation” is defined in Section 2.02(e).

“Applicable Margin” means, for any day, with respect to any Eurocurrency Loan or
ABR Loan and with respect to Commitment Interest and Ticking Interest, the
applicable rate per annum (expressed in basis points) set forth below under the
caption “Applicable Margin” based upon the Debt Rating as of such date:

 

Status

  

Debt Rating

   Applicable
Margin –
Eurocurrency
Loans     Applicable
Margin – ABR
Loans     Applicable
Margin –
Commitment
Interest/Ticking
Interest  

Level I

   BBB+ / Baa1 or better      1.125 %      0.125 %      0.125 % 

Level II

   BBB/Baa2      1.25 %      0.25 %      0.15 % 

Level III

   BBB-/Baa3      1.50 %      0.50 %      0.20 % 

Level IV

   BB+/Ba1      1.75 %      0.75 %      0.25 % 

Level V

   Any ratings lower than Level IV Status      2.00 %      1.00 %      0.30 % 

As used herein “Debt Rating” means the rating by S&P and Moody’s for Index Debt
of the Company. Notwithstanding the above definitions, the parties agree that
for purposes of determining what Debt Rating applies, (i) if the rating by
Moody’s and the rating by S&P differ by one level, then the applicable rating
level shall be based upon the higher of such ratings, (ii) if said rating by
Moody’s and said rating by S&P differ by more than one level, then the
applicable rating level shall be one level lower than the rating level resulting
from the higher of such ratings, (iii) during any period during which there is
no such rating by either Moody’s or S&P, Level V shall apply and (iv) in the
event only Moody’s or S&P provides a Debt Rating, such rating shall apply.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments, provided that when a
Defaulting Lender shall exist, then such percentage shall mean the percentage of
the total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which the Commitment of such Lender at such time
exceeds the Revolving Credit Exposure of such Lender at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, liquidator, examiner, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action to bring or
obtain or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of
directors, or where applicable, the board of managers of the company or such
managers or committee serving a similar function; (3) with respect to a
partnership, the Board of Directors of the general partner of the partnership;
and (4) with respect to any other Person, the managers, directors, trustees,
board or committee of such Person or its owners serving a similar function.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of an ABR Borrowing and a Eurocurrency
Borrowing denominated in Dollars, $3,000,000, (b) in the case of a Revolving
Borrowing denominated in a Foreign Currency, the smallest amount of such Foreign
Currency that is a multiple of 1,000,000 units of such Foreign Currency and has
a Dollar Equivalent in excess of $3,000,000, and (c) in the case of a Swingline
Borrowing, such amount agreed to by the Swingline Lender and the Revolving
Borrower.

 

4



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $1,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, 1,000,000 units of such Foreign Currency, (c) in the case of
a Swingline Borrowing denominated in Dollars, $100,000 or such other amount
agreed to by the Swingline Lender, and (d) in the case of a Swingline Borrowing
denominated in a Foreign Currency, 100,000 units of such Foreign Currency or
such other amount agreed to by the Swingline Lender.

“Borrowing Request” means a request by the Revolving Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Facility” has the meaning set forth in the recitals hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, the term “Business Day” shall also exclude
(a) when used in connection with a Eurocurrency Loan any day on which banks are
not open for dealings in deposits in the relevant currency in the London
interbank market and (b) when used in connection with a Loan denominated in
Euro, any day on which commercial banks in London are not open for general
business and any day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (which utilizes a single shared platform and
which was launched on November 19, 2007 (TARGET2)) (or if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is not open for settlement of
payment in Euro.

“CAM” means the mechanism for the allocation and exchange of interests in the
Loans and participations in Letters of Credit and collections thereunder
established under Article X.

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.01.

“CAM Exchange Date” means the first date after the Acquisition Closing Date on
which there shall occur (a) any event described in paragraph (h) or (i) of
Article VII with respect to any Borrower or (b) an acceleration of Advances
pursuant to Article VII.

“CAM Percentage” means, as to each Lender, the percentage of the Aggregate
Commitment represented by such Lender’s Commitment calculated immediately prior
to the CAM Exchange Date. If the Commitments have terminated or expired, the CAM
Percentage shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(and not operating leases) on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Consideration” has the meaning set forth in the recitals hereto.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of the Company by Persons who were
neither (i) nominated by the Board of Directors of the Company nor
(ii) appointed by directors so nominated, (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), or persons acting in concert within the meaning of the Irish Takeover
Rules shall obtain ownership or control in one or more series of transactions of
more than 35% of the common Equity Interests or 35% of the voting power of the
Equity Interests of the Company entitled to vote on the election of members of
the Board of Directors of the Company or (c) the Company shall cease to own 100%
of the Equity Interests of the Revolving Borrower (except to the extent
specified in clause (y) of the parenthetical set forth in the definition of
Wholly-Owned Subsidiary). For the avoidance of doubt, the consummation of the
Acquisition shall not constitute a Change in Control.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, or issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class” when used in reference to any Loan or Borrowing (or respective
Commitment), refers to whether such Loan, or the Loans comprising such
Borrowing, are Revolving Loans or Swingline Loans (or the applicable Commitment
in respect thereof).

“Clean-up Period” means the period commencing on the Acquisition Closing Date
and ending on the date falling 90 days after the Acquisition Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
Section 2.08 or 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01(a), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,000,000,000.

“Commitment Interest” has the meaning set forth in Section 2.11(a).

“Communications” shall have the meaning assigned to such term in 9.01(b)(ii).

“Company” has the meaning set forth in the recitals hereto.

“Consolidated EBIT” means, with reference to any period, the net income (or
loss) of the Company and its Subsidiaries for such period, plus, to the extent
deducted from revenues in determining such net income, without duplication,
(i) Consolidated Interest Expense, (ii) expense for income taxes

 

6



--------------------------------------------------------------------------------

paid or accrued, (iii) extraordinary non-cash losses incurred other than in the
ordinary course of business, (iv) losses incurred other than in the ordinary
course of business that are non-cash, non-operating and non-recurring, (v) cash
transaction costs and other costs and expenses arising from the Transactions and
recorded within 12 months of the Effective Date (and if the Acquisition is
consummated, 12 months of the Acquisition Closing Date), including any advisory
fees (including investment banking fees), legal accounting costs and expenses,
consulting costs and debt breakage costs (including any make whole or prepayment
premiums, write offs or swap termination costs), (vi) cash restructuring costs
recorded within 18 months of the Acquisition, provided such amount under this
clause (vi) shall not exceed $55,000,000 in the aggregate for such period and
(vii) non-cash losses arising from accounting relating to losses realized or
adjustments to the value of equity held in entities that are not Subsidiaries,
minus, to the extent included in such net income, (a) extraordinary non-cash
gains realized other than in the ordinary course of business, (b) gains realized
other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, and (c) non-cash gains arising from accounting relating to
income realized or adjustments to the value of equity held in entities that are
not Subsidiaries, all as determined in accordance with GAAP and calculated for
the Company and its Subsidiaries on a consolidated basis.

“Consolidated EBITDA” means, with reference to any period, the Consolidated EBIT
for such period, plus, to the extent deducted from revenues in determining such
Consolidated EBIT, depreciation and amortization expense, all as determined in
accordance with GAAP and calculated for the Company and its Subsidiaries on a
consolidated basis.

“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis in accordance with GAAP,
excluding the New Senior Notes during the period that the proceeds thereof are
held in a segregated account of the Company or its applicable Subsidiary, remain
unused pending consummation of the Acquisition and are subject to a requirement
that such New Senior Notes are mandatorily redeemed in full (including payment
of any accrued interest and/or fees) to the extent the Acquisition is terminated
prior to the consummation thereof (such requirements, the “New Senior Notes
Exclusion Requirements”; for the avoidance of doubt, such exclusion shall in any
case terminate on the earlier to occur of (i) 5:00 p.m. (New York City time) on
the Long Stop Date and (ii) the termination of the Acquisition prior to the
consummation thereof).

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Company and its Subsidiaries calculated on a
consolidated basis in accordance with GAAP for such period, including without
limitation all financing costs in connection with a Permitted Securitization
Transaction, but excluding Interest Expense in respect of the New Senior Notes
during the period that the proceeds of such New Senior Notes comply with the New
Senior Notes Exclusion Requirements.

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.

“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders or any other Lender.

“Debt Rating” has the meaning set forth in the definition of “Applicable
Margin.”

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Revolving Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become insolvent or the subject of a
Bankruptcy Event, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely (x) by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (y) by virtue of an
Undisclosed Administration, in each case so long as such ownership interest or
Undisclosed Administration does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 and Schedule 3.07.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

“Documentation Agents” means Bank of America, N.A., HSBC Bank USA, N.A., Wells
Fargo Bank, National Association, Credit Suisse AG, Cayman Islands Branch and
Citibank , N.A., in their capacity as documentation agents for the Lenders
hereunder.

“Dollars” or “$” refers to lawful money of the United States of America.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined pursuant to Section 1.05 using the Exchange Rate with respect to such
currency at the time in effect under the provisions of such Section.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date the conditions set forth in Section 4.01 are
satisfied (or waived in accordance with Section 9.02).

“Electronic System” shall have the meaning assigned to such term in
9.01(b)(iii).

“Embargoed Person” means any Person that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”),
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the Iran
Sanctions Act, as amended, section 1245 of the National Defense Authorization
Act for Fiscal Year 2012 or Executive Order 13590 “Authorizing the Imposition of
Certain Sanctions with respect to the Provision of Services, Technology or
Support for Iran’s Energy and Petro-chemical Sectors,” effective November 21,
2011 (collectively (ii)(A) and (ii)(B), “Sanctions”), or (iii) is otherwise the
target of any applicable economic sanctions laws, regulations, embargoes or
restrictive measures, to the extent that a U.S. Person is prohibited from
engaging in transactions with such Person.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states of the European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Company within the meaning of
Section 4001(a)(14) of ERISA or that, together with the Company, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or is in
endangered or critical status, within the meaning of Sections 431 or 432 of the
Code or Sections 304 or 305 of ERISA.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such currency may be exchanged
into Dollars at the time of determination at approximately 11:00 A.M. London
time on such day on the Reuters Currency pages, if available, for such currency.
In the event that such rate does not appear on any Reuters Currency pages, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Revolving Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Advance is (or any
Advance that has been requested at such time would be) denominated in a currency
other than Dollars, each of:

(a) the last Business Day of each calendar month,

 

10



--------------------------------------------------------------------------------

(b) if an Event of Default and a CAM Exchange Date have occurred and are
continuing, the CAM Exchange Date and any other Business Day designated as an
Exchange Rate Date by the Administrative Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, Irish
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to a request by the Revolving
Borrower under Section 2.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office and (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f).

“Existing Letter of Credit” means a letter of credit issued and outstanding
under the Existing Credit Agreement and listed on Schedule 2.05 hereto.

“Existing Notes” means the Company’s 1.30% Senior Notes due 2016, 2.30% Senior
Notes due 2018, 4.00% Senior Notes due 2023 and 5.30% Senior Notes due 2043 in
an aggregate principal amount of $2,300,000,000 as issued under an Indenture,
dated as of November 8, 2013.

“Existing Revolving Credit Agreement” means the Revolving Credit Agreement dated
September 6, 2013 among the Company, Barclays Bank PLC, as administrative Agent,
and the financial institutions and lenders from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Existing Term Loan Credit Agreement” means the Term Loan Credit Agreement dated
September 6, 2013 among the Company, Barclays Bank PLC, as administrative Agent,
and the financial institutions and lenders from time to time party thereto, as
amended, restated, supplemented or otherwise modified from time to time.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

11



--------------------------------------------------------------------------------

“Fee Letter” means the Fee Letter dated November 6, 2014 related to the Loans
and Commitments set forth herein, among the Company, J.P. Morgan Securities LLC,
Barclays Bank PLC and certain of their affiliates.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Revolving Borrower (or, as applicable,
the Company) or other officer acceptable to the Administrative Agent.

“Fiscal Quarter” means (i) each period of 13 weeks during a Fiscal Year ending
on a Saturday (with the first such Fiscal Quarter to commence on the first day
of such Fiscal Year) and (ii) upon and after such time, if any, as the Company
adopts a Fiscal Year as set forth in clause (ii) of the defined term “Fiscal
Year”, any of the quarterly accounting periods of the Company, ending on such
dates of each year elected by the Revolving Borrower; provided that, such dates
are reasonably acceptable to the Administrative Agent and do not result in the
financial covenants in Section 6.10 or 6.11 not being tested for more than three
months.

“Fiscal Year” means (i) any 52-week or 53-week period beginning on the Sunday
nearest to June 30 or December 31 and ending on the Saturday nearest to the
following June 30 or December 31, as applicable. References to a Fiscal Year
with a number corresponding to any calendar year (e.g., “2014 Fiscal Year”)
refer to the Fiscal Year ending on the Saturday nearest to the June 30 or
December 31, as applicable, of such calendar year and (ii) upon the election of
the Revolving Borrower, any of the annual accounting periods of the Company
ending on any other date of each year elected by the Revolving Borrower,
provided that such date is reasonably acceptable to the Administrative Agent and
does not result in the financial covenants in Section 6.10 or 6.11 not being
tested for more than three months.

“Foreign Currency” means (a) with respect to any Revolving Loan, Euros, Sterling
and any other currency acceptable to the Administrative Agent that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, provided it
is lawful for the Lenders to fund Revolving Loans hereunder in such other
currency, (b) with respect to any Letter of Credit, any currency acceptable to
the Administrative Agent that is freely available, freely transferable and
freely convertible into Dollars, and agreed to by the Issuing Bank issuing such
Letter of Credit, (c) with respect to any Swingline Foreign Currency Loan other
than Swingline Shekel Loans and Swingline Peso Loans, any currency acceptable to
the Administrative Agent that is freely available, freely transferable and
freely convertible into Dollars and agreed to by the Swingline Lenders or their
Affiliates in their capacity as a Swingline Lender, (d) with respect to any
Swingline Shekel Loans, Shekels (so long as Shekels are freely available, freely
transferable and freely convertible into Dollars) or any other currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars and agreed to by the Swingline
Shekel Lender, and (e) with respect to any Swingline Peso Loans, Pesos (so long
as Pesos are freely available, freely transferable and freely convertible into
Dollars) or any other currency acceptable to the Administrative Agent that is
freely available, freely transferable and freely convertible into Dollars and
agreed to by the Swingline Peso Lender.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA and any other material benefit arrangement mandated by
non-U.S. law, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Company, any Subsidiary, or ERISA
Affiliate or any other entity related to the Company or a Subsidiary on a
controlled group basis.

 

12



--------------------------------------------------------------------------------

“Foreign Plan Event” means with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan; (b) the failure to register or loss of good standing
with applicable regulatory authorities of any such Foreign Plan required to be
registered; or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America (except with respect to businesses outside the United States acquired in
Additional Acquisitions for periods prior to the date of the Additional
Acquisition).

“Governmental Authority” means the government of the United States of America,
the Republic of Ireland, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Group” means the Company and its Subsidiaries together with the Omega Group.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means each Person that executes a Guaranty, including pursuant to
Section 5.10.

“Guaranty” means each guaranty or similar agreement executed by any of the
Guarantors and Guaranteeing the Obligations, as amended, supplemented or
otherwise modified from time to time, and in form and substance satisfactory to
the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means each Subsidiary (i) which, as of the most recent
Fiscal Quarter of the Company, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.01, contributed less than 5.0%
of third party revenues for such period of four consecutive Fiscal Quarters or
(ii) which had tangible assets with a net book value of less than 5.0% of the
Consolidated Total Tangible Assets as of such date.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and
(m) all obligations under any Disqualified Stock of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall not include any New Senior Notes to the extent the proceeds
thereof comply with the New Senior Notes Exclusion Requirement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Insolvency Event” has the meaning set forth in the definition of “Non-Loan
Party Immaterial Subsidiaries.”

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Company, the ratio of Consolidated EBITDA to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Company then ending.

“Interest Election Request” means a request by the Revolving Borrower to convert
or continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with respect to any person for any period, the gross
interest expense of such person for such period on a consolidated basis,
including without limitation (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements (other
than as set forth below)) payable in connection with the incurrence of
Indebtedness to

 

14



--------------------------------------------------------------------------------

the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) commissions, discounts, yield and other fees and charges incurred in
connection with the asset securitization or similar transaction which are
payable to any person other than the Company or a Wholly-Owned Subsidiary;
provided that in any event “Interest Expense” will exclude any make whole or
prepayment premiums, write offs or Swap Agreement termination costs and similar
premiums and costs related to the Transactions. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received by the Company and the Subsidiaries with respect to
Swap Agreements.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and the Maturity Date and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period” means (a) with respect to any Eurocurrency Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or as otherwise described herein or, with the consent of each
Lender, such other period requested by the Revolving Borrower) thereafter, as
the Revolving Borrower may elect and (b) as to any Swingline Foreign Currency
Loan, the period commencing on the date of such Loan and ending on the day that
is designated in the notice delivered pursuant to Section 2.04 with respect to
such Swingline Foreign Currency Loan, which shall not be later than thirty days
thereafter; unless, (x) in the case of Swingline Shekel Loans, otherwise agreed
between the Swingline Shekel Lender and the Revolving Borrower in respect of any
particular Swingline Shekel Loan or Loans, (y) in the case of Swingline Peso
Loans, otherwise agreed between the Swingline Peso Lender and the Revolving
Borrower in respect of any particular Swingline Peso Loan or Loans and (z) in
the case of any other Swingline Loan, otherwise agreed between the applicable
Swingline Lender thereof and the Revolving Borrower in respect of such Swingline
Loans; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” has the meaning set forth in the definition of “LIBO Rate.”

“Irish Certificate Provider” has the meaning assigned to it in Section 4.01(c).

“Irish Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules
2007 (as amended).

“IRS” means the United States Internal Revenue Service.

 

15



--------------------------------------------------------------------------------

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC and
solely with respect to an Existing Letter of Credit, each Lender that is an
issuer thereof, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank or another Lender, in
which case the term “Issuing Bank” shall include any such Affiliate or other
Lender with respect to Letters of Credit issued by such Affiliate or other
Lender. Notwithstanding anything to the contrary in this Agreement, Barclays
Bank PLC shall only be obliged to issue standby letters of credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.04(b).

“LC Commitment” means $50,000,000. The LC Commitment of each Issuing Bank is set
forth on Schedule 2.01(b).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Revolving Borrower at such time. The LC Exposure of any Lender at any time shall
be its Applicable Adjusted Percentage of the total LC Exposure at such time.

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Barclays Bank PLC.

“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit F hereto, with such changes thereto as
approved by the Administrative Agent.

“Lenders” means the Persons (including their Applicable Lending Installations)
listed on Schedule 2.01(a) and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” as used herein and in any other
Loan Documents, includes without limitation the Swingline Lender and reference
to any Lender includes such Lender and its Applicable Lending Installations.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Company, the
ratio of (a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA,
as calculated for the four consecutive Fiscal Quarters of the Company then
ending.

“LIBO Rate” means with respect to any Eurocurrency Borrowing for any Interest
Period, (i) to the extent denominated in Dollars or a Foreign Currency other
than Euro, the London interbank offered rate as administered by the ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for such currency for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen and (ii) to the extent denominated in Euro, the euro interbank offered
rate administered by the Banking Federation of the European Union (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page EURIBOR01 of the Reuters screen (or, in each case, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen

 

16



--------------------------------------------------------------------------------

Rate”) at approximately 11:00 A.M., London time, two Business Days prior to (or
in the case of Sterling denominated Borrowings, on the date of) the commencement
of such Interest Period; provided that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that, if the Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
applicable currency, then the LIBO Rate shall be the Interpolated Rate at such
time; provided, further, that if the Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the Interpolated Rate shall not be available at such
time for such Interest Period with respect to the applicable currency, then the
LIBO Rate shall be the Reference Bank Rate; provided, further, that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. “Interpolated Rate” means, at any time,
the rate per annum determined by the Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the Screen Rate
for the longest period (for which that Screen Rate is available in the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time. “Reference Bank Rate” means, at any time,
the rate per annum equal to the arithmetic mean of the offered rates per annum
in the applicable currency for a period equal in length to such Interest Period
quoted by at least two reference banks that are appointed by the Administrative
Agent, and accept such appointment, in consultation with the Revolving Borrower
at approximately 11:00 A.M., London time, two Business Days prior to (or in the
case of Sterling denominated Borrowings, on the date of) the commencement of
such Interest Period (it being understood there will be no disclosure of any
individual reference bank’s rate).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
the filing of financing statements solely with respect to, or other lien or
claim solely on, any interest in accounts or notes receivable which are sold or
otherwise transferred in a Permitted Securitization Transaction shall not be
considered a Lien and any purchase option, call or similar right of a third
party with respect to any Equity Interests of the Company are not controlled by
this Agreement.

“Loan Documents” means this Agreement, each Guaranty, any Joinder Agreement, the
Fee Letter and all other instruments, agreements or documents executed in
connection herewith at any time.

“Loan Party” means the Revolving Borrower and any Guarantor.

“Loans” means any Swingline Loan or Revolving Loan.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in any Foreign Currency (other than a Swingline Shekel Loan or Swingline Peso
Loan), London time, (c) with respect to a Swingline Shekel Loan, Israeli time,
and (d) with respect to a Swingline Peso Loan, the time zone mutually agreed by
the Revolving Borrower and the Swingline Peso Lender.

“Long Stop Date” means August 6, 2015 (which date may be extended to a date no
later than September 7, 2015 upon written notice prior to August 6, 2015 from
the Company to the Administrative Agent).

 

17



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as defined in Regulations U and X of the
Board as from time to time in effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of a Loan Party
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than (i) the Loans and Letters
of Credit and (ii) Indebtedness of any Subsidiary owing to the Company or any
other Subsidiary, provided that, (x) in order to be excluded from Material
Indebtedness, any such Indebtedness owing by a Subsidiary to a Subsidiary that
is not a Loan Party shall be subordinated to the Obligations on terms reasonably
acceptable to the Administrative Agent and (y) the Loan Parties may effectuate
such subordination at any time during the term of such Indebtedness), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Company and its Subsidiaries (other than a Non-Loan Party
Immaterial Subsidiary) in an aggregate principal amount exceeding the Dollar
Equivalent of the lesser of $125,000,000 or 2% of Consolidated Total Assets (for
the avoidance of doubt, it is acknowledged and agreed that separate items of
Indebtedness and/or Swap Agreement Obligations of the type described above
individually less than the lesser of $125,000,000 or 2% of Consolidated Total
Assets which if added together would aggregate more the lesser of $125,000,000
or 2% of Consolidated Total Assets will constitute Material Indebtedness under
this Agreement).

“Maturity Date” means the date which is the fifth anniversary of the Effective
Date.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Equity” has the meaning set forth in the recitals hereto.

“New Senior Notes” has the meaning set forth in the recitals hereto.

“New Senior Notes Exclusion Requirements” has the meaning set forth in the
definition of “Consolidated Indebtedness”.

“New Term Loan Credit Facility” means a term loan facility of up to $300,000,000
plus €800,000,000 arranged by Lead Arrangers entered into to replace the term
loan facilities under the Existing Term Loan Credit Agreement.

“Non-Guarantor Subsidiaries” means all Subsidiaries, other than the Revolving
Borrower and any Subsidiaries that are Guarantors.

“Non-Loan Party Immaterial Subsidiaries” means all of the Subsidiaries that are
or have been subject to any event described in clauses (h), (i) and (j) of
Article VII of this Agreement (each event an “Insolvency Event”), provided that
each such Subsidiary satisfies each of the following conditions:

(a) such Subsidiary is not a Loan Party;

(b) for each Subsidiary that becomes subject to an Insolvency Event:

 

18



--------------------------------------------------------------------------------

(i) the total assets of such Subsidiary (as measured by GAAP at the time it
becomes subject to an Insolvency Event) are less than 2.5% of the Consolidated
Total Assets as set forth on the most recent financial statements delivered
pursuant to Section 5.01(a) or 5.01(b) prior to the time such Subsidiary became
subject to an Insolvency Event, and

(ii) the total revenues of such Subsidiary, as measured for such Subsidiary for
the four most recently ended Fiscal Quarters ended prior to the time such
Subsidiary became subject to an Insolvency Event, are less than 2.5% of the
consolidated total revenues of the Company and its Subsidiaries as set forth on
the most recent financial statements delivered pursuant to Section 5.01(a) or
5.01(b) prior to the time such Subsidiary became subject to an Insolvency Event;
and

(c) for all Subsidiaries that become subject to an Insolvency Event:

(i) the total assets of all such Subsidiaries in the aggregate (as measured for
each such Subsidiary by GAAP at the applicable time each such Subsidiary became
subject to an Insolvency Event) are less than 4.0% of the Consolidated Total
Assets as set forth on the most recent financial statements delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event, and

(ii) total revenues of all such Subsidiaries, as measured for each such
Subsidiary for the four most recently ended Fiscal Quarters ended prior to the
time such Subsidiary became subject to an Insolvency Event, are less than 4.0%
of the consolidated total revenues of the Company and its Subsidiaries as set
forth on the most recent financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) prior to the most recent time a Subsidiary became
subject to an Insolvency Event.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Revolving Borrower to the Lenders, the Agents, any indemnified party or any of
them arising under the Loan Documents, in all cases whether now existing or
hereafter arising.

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Omega” has the meaning set forth in the recitals hereto.

“Omega Group” means Omega and each of its Subsidiaries.

“Omega Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or developments that, individually or in the aggregate has, or
would reasonably be expected to have, a material adverse effect, on the
business, assets, liabilities, results of operations or financial conditions of
the Group Companies (as defined in the Acquisition Agreement), taken as whole,
but will exclude any effect resulting from (i) the announcement or performance
of the Acquisition Agreement, including any effect on customer, supplier,
distributor, licensor, licensee, employee or similar relationships resulting
therefrom; (ii) any change in conditions in any local or global economy or
capital or financial markets, including any change in interest or exchange
rates; (iii) any regulatory, political or economic condition generally affecting
the industries in which the Group Companies (as defined in the Acquisition
Agreement) operate; (iv) changes in IFRS or GAAP or the interpretation or
enforcement thereof by any governmental authority, (v) any natural disaster,
hostilities, act of terrorism or war (whether declared, pending or threatened)
or the material escalation or material worsening of any such natural disaster,
hostilities, acts of terrorism or war; (vi) the adoption, implementation,
promulgation, repeal, modification or reinterpretation by any governmental
authority, government program, industry standard or applicable Law (as defined
in the Acquisition Agreement); or (vii) any failure, in and on itself, to meet
internal projections, forecasts or revenue or earning predictions for any period
(except that any change, effect or event that may be the cause of such failure
(to the extent not otherwise covered by another exception to this definition)
may be taken into account; (viii) the identity of the Purchaser (as defined in
the Acquisition Agreement); or (ix) any Company shareholder litigation relating
to the Acquisition Agreement or the transactions contemplated hereby; except in
the case of each of (ii), (iii), (iv), (v) and (vi), for any such change,
effect, event, occurrence, state of facts or developments that has a
disproportionate effect on the Group Companies (as defined in the Acquisition
Agreement), taken as a whole, compared to other participants in the business and
industries in which the Group Companies (as defined in the Acquisition
Agreement) operate.

“Omega Surviving Debt” means (i) Omega Pharma Invest NV’s 5.125% retail bonds
due December 12, 2017 in the amount of €300,000,000, (ii) Omega Pharma NV’s
4.500% retail bonds due May 23, 2017 in the amount of €180,000,000, (iii) Omega
Pharma NV’s 5.000% retail bonds due May 23, 2019 in the amount of €120,000,000,
(iv) Omega Pharma NV’s 6.190% Series D Guaranteed Senior Notes July 18, 2016 in
the amount, after taking into account hedging arrangements, of €16,247,000
(unhedged original issuance of $20,000,000), (v) Omega Pharma NV’s 5.1045%
Guaranteed Senior Notes due July 28, 2023 in the amount of €135,043,889 and
(vi) amounts borrowed under that certain €525,000,000 revolving facility
agreement, dated July 14, 2011, between Omega Pharma NV, Omega Pharma NV and
Omega Pharma Capital NV as original borrowers, and ING Bank NV as agent. Upon
the refinancing of any Omega Surviving Debt permitted under this Agreement, such
new refinancing Indebtedness shall not constitute Omega Surviving Debt.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.18).

 

20



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, fees, assessments or other governmental
charges that are not delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(g) statutory and contractual Liens in favor of a landlord on real property
leased by the Company or any Subsidiary; provided that, the Company or such
Subsidiary is current with respect to payment of all rent and other amounts due
to such landlord under any lease of such real property, except where the failure
to be current in payment would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any obligation imposed pursuant to Section 430(k) of
the Code or Sections 303(k) or 4068 of ERISA.

 

21



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) in the case of the Company or any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which the Company or such Foreign Subsidiary is organized and is conducting
business or issued by any agency of such sovereign nation and backed by the full
faith and credit of such sovereign nation, in each case maturing within one year
from the date of acquisition, so long as such sovereign nation is a member of
the Organisation for Economic Co-operation and Development (the “OECD”), the
indebtedness of such sovereign nation is rated at least A by S&P or A2 by
Moody’s or carries an equivalent rating from a comparable foreign rating agency
or such sovereign nation is approved by the Administrative Agent for purposes of
this clause (e), or (ii) investments of the type and maturity described in
clauses (b) through (d) above of foreign obligors, which investments or obligors
in the case of clause (b) above have ratings described in such clause or
equivalent ratings from comparable foreign rating agencies, and which
investments in the case of clauses (c) and (d) are with any office of any
commercial bank that is (A) any Agent or Affiliate thereof, (B) organized under
the laws of a member of the OECD or a state, province or territory thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000, or (iii) approved by the Administrative Agent.

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

 

22



--------------------------------------------------------------------------------

(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency;

(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above; and

(l) other investments that qualify as “cash equivalents” as defined in GAAP.

“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) which is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Company or any of its Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Peso” means the Mexican peso, the lawful currency of Mexico.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA or to which the
Company or an ERISA Affiliate has any actual or contingent liability.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“Qualified Acquisition” means any Additional Acquisition, or the last to occur
of a series of Additional Acquisitions consummated within a period of six
consecutive months, if the aggregate amount of Indebtedness incurred by one or
more of the Company and its Subsidiaries to finance the purchase price of, or
other consideration for, or assumed by one or more of them in connection with,
such Additional Acquisition is at least $250,000,000.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Bank Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

23



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum of the Aggregate Commitments. If the Commitments have
terminated or expired, Required Lenders shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments. The
Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Borrower” has the meaning set forth in the recitals hereto.

“Revolving Loan” means a loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctions” has the meaning set forth in the definition of “Embargoed Person.”

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of the Securities and Exchange
Commission.

“SEC Documents” means any of the most recent 10-K or 10-Q filed with the SEC by
the Company since January 1, 2014 and prior to the date of this Agreement and
any 8-K filed since the most recent 10-K or 10-Q above and prior to the date of
this Agreement. For the avoidance of doubt, the disclosure in the SEC Documents
shall not be deemed to include any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature.

“Securitization Entity” means a Wholly-Owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.

 

24



--------------------------------------------------------------------------------

“Shekel” means the new Israeli shekel, the lawful currency of the State of
Israel.

“Specified Acquisition Agreement Representations” means such of the
representations made by the owners of Omega (or their applicable affiliate) in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to the Company’s (or the Company’s applicable affiliates’) obligations to close
under the Acquisition Agreement or the Company has (or the Company’s applicable
affiliate has) the right to terminate the Company’s or its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement.

“Specified Representations” means the representations and warranties in Sections
3.01 (as it relates to organization, existence, good standing and power and
authority); 3.02; 3.03(a), (b) and (c) (with regard to no conflicts with
applicable law, insofar as it relates to the execution, delivery and performance
of the Loan Documents and with regard to no conflicts with agreements, to the
extent such conflict or Lien could reasonably be expected to result in a
Material Adverse Effect, or the creation or imposition of Liens on assets of the
Company and its Subsidiaries); 3.07 (as it relates to the use of proceeds not
violating anti-terrorism, Sanctions and Anti-Corruption Laws and USA Patriot
Act); 3.08; 3.12; and 3.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” shall mean a Subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

25



--------------------------------------------------------------------------------

“Swap Agreement Obligations” means any and all obligations of the Company or any
of its Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) owing to any Lender or any of
its Affiliates under any and all Swap Agreements.

“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.

“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender at any time shall be the Dollar Equivalent of the sum of
(a) its Applicable Adjusted Percentage of the total Swingline Exposure at such
time related to Swingline Loans other than any Swingline Loans made by a Lender
in its capacity as a Swingline Lender and (b) if such Lender shall be a
Swingline Lender, the principal amount of all Swingline Loans made by such
Lender outstanding at such time (to the extent that the other Lenders shall not
have funded their participations in such Swingline Loans).

“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and other Lenders as
may be agreed in writing among such new Swingline Lender, any existing Swingline
Lenders, the Administrative Agent and the Revolving Borrower, in each case, in
its capacity as lender of Swingline Loans hereunder, the Swingline Shekel
Lender, and the Swingline Peso Lender, and their respective successors in such
capacity. Each Swingline Lender may, in its discretion, arrange for one or more
Swingline Loans to be made by Affiliates of such Swingline Lender, in which case
the term “Swingline Lender” shall include any such Affiliate with respect to
Swingline Loans made by such Affiliate. References herein to the Swingline
Lender shall be deemed references to the Swingline Lender that made the relevant
Swingline Loan.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Peso Lender” means such Lender approved at any time and from time to
time by the Revolving Borrower and the Administrative Agent, and which Lender
agrees to be the Swingline Peso Lender pursuant to a written agreement among the
Revolving Borrower, the Administrative Agent and such Lender, or any of such
Lender’s Affiliates designated as the Swingline Peso Lender hereunder by such
Lender in writing to the Administrative Agent, in its capacity as the Swingline
Lender of Swingline Peso Loans.

“Swingline Peso Loan” means a Swingline Loan denominated in Pesos.

“Swingline Shekel Lender” means such Lender approved at any time and from time
to time by the Revolving Borrower and the Administrative Agent, and which Lender
agrees to be the Swingline Shekel Lender pursuant to a written agreement among
the Revolving Borrower, the Administrative Agent and such Lender, or any of such
Lender’s Affiliates designated as the Swingline Shekel Lender hereunder by such
Lender in writing to the Administrative Agent, in its capacity as the Swingline
Lender of Swingline Shekel Loans.

“Swingline Shekel Loan” means a Swingline Loan denominated in Shekels.

 

26



--------------------------------------------------------------------------------

“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent for the Lenders hereunder.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” has the meaning set forth in the recitals hereto.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Undisclosed Administration” shall mean the appointment of an administrator,
provisional liquidator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or pursuant to the law in the
country where such Lender is subject to home jurisdictions suspension, if
applicable law requires that such appointment is not publicly disclosed and such
appointment does not impact such Lender’s ability to fulfill its obligations
under this Agreement.

“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except (x) directors’ qualifying Equity Interests and
(y) nominees’ Equity Interests to the extent required by Section 36 of the Act
and to the extent such Equity Interests are held in trust by, subject to voting
proxies in favor of and all economic rights thereunder are granted to, such
Person) are at the time directly or indirectly owned by such Person and/or
another Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and

 

27



--------------------------------------------------------------------------------

words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time (it being
agreed that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof); provided that, if
the Revolving Borrower notifies the Administrative Agent that the Revolving
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Revolving Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For purposes of calculating the Leverage Ratio (and any component
definitions thereof), the Interest Coverage Ratio (and any component definitions
thereof), Consolidated Total Assets, Consolidated Total Tangible Assets and
revenues, any Additional Acquisition (including for the avoidance of doubt, the
Acquisition) or any sale or other disposition outside the ordinary course of
business by the Company or any of the Subsidiaries of any asset or group of
related assets in one or a series of related transactions, the net proceeds from
which exceed $10,000,000, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis acceptable to the Administrative Agent.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the date that is two Business Days prior to (or to the extent customary market
practice with respect to foreign exchange calculation relating to such currency
would require use of a different calculation date, such other period of time on
or prior to) the applicable Exchange Rate Date with respect to each Foreign
Currency in which any requested or outstanding Advance is denominated and shall
apply such Exchange Rates to determine such amount (in each case after giving
effect to any Advance to be made or repaid on or prior to the applicable date
for such calculation).

 

28



--------------------------------------------------------------------------------

(b) For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09 or
under Article VII, all amounts incurred, outstanding or proposed to be incurred
or outstanding in currencies other than Dollars shall be translated into Dollars
at the currency exchange rates in effect on the date of such determination;
provided that no Default shall arise as a result of any limitation set forth in
Dollars in Section 6.01 or 6.02 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times
Indebtedness or Liens were initially consummated in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04 or
6.09, the amount of each investment, asset disposition or other applicable
transaction denominated in currencies other than Dollars shall be translated
into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Revolving Borrower.

SECTION 1.06. Redenomination of Certain Foreign Currencies. (a) Each obligation
of any party to this Agreement to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Effective Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Revolving Borrower for any amount due under this Agreement and (ii) without
increasing any Commitment of any Lender, all references in this Agreement to
minimum amounts (or integral multiples thereof) denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Acquisition Closing Date shall, immediately upon
such adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euros.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent and the Revolving Borrower may from
time to time agree to be appropriate to reflect the adoption of the Euro by any
member state of the European Union and any relevant market conventions or
practices relating to the Euro or any other Foreign Currency.

SECTION 1.07. Schedules. Notwithstanding anything herein to the contrary, after
the Effective Date and on or prior to the date that is 20 Business Days prior to
the Acquisition Closing Date the Revolving Borrower may provide updates to
Schedules 3.06, 3.07, 6.01 (it being understood the Omega Surviving Debt shall
not be listed on such schedule), 6.02, 6.04 and 6.08 hereto to the extent such
updates are reasonably acceptable to the Administrative Agent and the Lenders
are notified of any such updates and the Required Lenders do not object to such
updates within 5 Business Days of such notification (to the extent that such
updates are so approved and not objected to, such updated schedules shall
replace the existing corresponding Schedules as of the end of such 5 Business
Day period).

 

29



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the Revolving Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in any
of the following:

(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment;

(ii) the Aggregate Revolving Credit Exposure exceeding the Aggregate
Commitments;

(iii) the Aggregate Revolving Credit Exposure denominated in Foreign Currencies
exceeding $200,000,000;

(iv) prior to the Acquisition Closing Date, the Aggregate Revolving Exposure
exceeding $600,000,000 (such portion of the Commitment in excess thereof, the
“Acquisition Closing Date Commitment”).

Additionally, Advances may only be made to the Revolving Borrower on the
Acquisition Closing Date to the extent that on a pro forma basis for such
Advance, Aggregate Revolving Exposure is less than 50% of the Aggregate
Commitments.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Revolving Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same currency and Type made by the Lenders,
ratably in accordance with their respective Applicable Adjusted Percentages, on
the date such Loans are made hereunder (or, in the case of Swingline Loans, in
accordance with Section 2.04). The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.13, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Revolving
Borrower may request in accordance herewith and (ii) each Revolving Borrowing
denominated in a Foreign Currency shall be comprised entirely of Eurocurrency
Loans. Each Swingline Borrowing denominated in Dollars shall bear interest at
the Alternate Base Rate and each Swingline Borrowing denominated in a Foreign
Currency shall bear interest at such rate agreed to between the Revolving
Borrower and the applicable Swingline Lender.

(c) Each Borrowing shall be in an aggregate amount that is an integral multiple
of the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum, provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Revolving
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

30



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign office, branch or Affiliate of such Lender (an “Applicable Lending
Installation”) to make such Loan that has been designated by such Lender to the
Administrative Agent. All terms of this Agreement shall apply to any such
Applicable Lending Installation of such Lender and the Loans and any Notes
issued hereunder shall be deemed held by each Lender for the benefit of any such
Applicable Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Revolving Borrower, designate replacement or
additional Applicable Lending Installations through which Loans will be made by
it and for whose account Loan payments are to be made. Each Lender will promptly
notify the Revolving Borrower and the Administrative Agent of any event of which
it has actual knowledge occurring after the date hereof which will entitle such
Lender to compensation pursuant to Section 2.14 and will designate a different
Applicable Lending Installation if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender or contrary to its policies.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Revolving Borrower shall notify the Administrative Agent of such
request (which request shall be in writing unless otherwise agreed to by the
Administrative Agent) (a) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:30 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and by means of a written Borrowing
Request delivered to the Administrative Agent in a form approved by the
Administrative Agent and signed by the Revolving Borrower. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the currency (which may be Dollars or a Foreign Currency) in which such
Borrowing is to be denominated;

(ii) the aggregate amount of the requested Borrowing (expressed in Dollars or
the applicable Foreign Currency);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and

(vi) the location and number of the Revolving Borrower’s account to which funds
are to be disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the Revolving
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

31



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, a Swingline Lender may make Swingline Loans to the Revolving Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the Dollar Equivalent
of the aggregate principal amount of outstanding Swingline Loans, other than
Swingline Shekel Loans and Swingline Peso Loans, exceeding $100,000,000,
(ii) the Dollar Equivalent of the aggregate principal amount of outstanding
Swingline Shekel Loans exceeding $15,000,000, (iii) the Dollar Equivalent of the
aggregate principal amount of outstanding Swingline Peso Loans exceeding
$15,000,000, (iv) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments, (v) the Swingline Exposure of a Swingline Lender
exceeding such Swingline Lender’s Commitment (in its capacity as a Lender),
(vi) the Revolving Credit Exposure of any Lender exceeding its Commitment or
(vii) prior to the Acquisition Closing Date, the Aggregate Revolving Exposure
exceeding $600,000,000. Additionally, Advances may only be made to the Revolving
Borrower on the Acquisition Closing Date to the extent that on a pro forma basis
for such Advance, Aggregate Revolving Exposure is less than 50% of the Aggregate
Commitments. Notwithstanding the foregoing, (x) the Swingline Shekel Lender may
only make Swingline Shekel Loans and shall not make any other Swingline Loans,
and any other Swingline Lender may not make Swingline Shekel Loans and (y) the
Swingline Peso Lender may only make Swingline Peso Loans and shall not make any
other Swingline Loans, and any other Swingline Lender may not make Swingline
Peso Loans. Upon the Borrowing of any Loan under Section 2.01, any outstanding
Swingline Loans shall be repaid in full. Swingline Loans with respect to a
particular currency shall be made ratably (on a several and not joint basis and
calculated based on such Swingline Lender’s Commitment to the total Commitments
of all applicable Swingline Lenders of such currency) by each applicable
Swingline Lender of such currency. Within the foregoing limits and subject to
the terms and conditions set forth herein (or as otherwise agreed to among the
Revolving Borrower, the Administrative Agent, Swingline Shekel Lender and the
Swingline Peso Lender), the Revolving Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing:

(i) in the case of a Swingline Loan denominated in Dollars to the Revolving
Borrower, the Revolving Borrower shall notify the Administrative Agent of such
request (which request shall be in writing or by telephone confirmed promptly by
means of a written Borrowing Request delivered to the Administrative Agent in a
form approved by the Administrative agent and signed by the Revolving Borrower
(it being agreed no obligation to fund any Swingline Loan shall arise until the
later of (x) the required funding time set forth herein and (y) 30 minutes after
receipt of such written Borrowing Notice), unless otherwise agreed to by the
Administrative Agent), not later than 2:30 p.m. (or such other time agreed to by
the Revolving Borrower and the applicable Swingline Lender), New York City time,
on the day of such proposed Swingline Loan,

(ii) in the case of a Swingline Shekel Loan, the Revolving Borrower shall notify
the Swingline Shekel Lender directly in accordance with the standard borrowing
procedures and written terms and conditions signed by the Revolving Borrower in
favor the Swingline Shekel Lender prior to the date hereof by 2:00 p.m. (or such
other time agreed to by the Revolving Borrower and the Swingline Shekel Lender),
Local Time, on the day of a proposed Swingline Shekel Loan,

(iii) in the case of a Swingline Peso Loan, the Revolving Borrower shall notify
the Swingline Peso Lender directly in accordance with the standard borrowing
procedures and written terms and conditions signed by the Revolving Borrower in
favor the Swingline Peso Lender prior to the date hereof by 2:00 p.m. (or such
other time agreed to by the Revolving Borrower and the Swingline Peso Lender),
Local Time, on the day of a proposed Swingline Peso Loan, and

 

32



--------------------------------------------------------------------------------

(iv) in the case of any other Swingline Loan, the Revolving Borrower shall
notify the Administrative Agent of such request (which request shall be in
writing or by telephone confirmed promptly by means of a written Borrowing
Request delivered to the Administrative Agent in a form approved by the
Administrative agent and signed by the Revolving Borrower (it being agreed no
obligation to fund any Swingline Loan shall arise until the later of (x) the
required funding time set forth herein and (y) 30 minutes after receipt of such
written Borrowing Notice), unless otherwise agreed to by the Administrative
Agent), not later than 10:00 a.m. (or such other time agreed to by the Revolving
Borrower and such Swingline Lender), Local time, on the day of such proposed
Swingline Loan.

Each such notice shall be irrevocable and shall specify (A) the requested date
(which shall be a Business Day), (B) whether such Swingline Loan is to be
denominated in Dollars or a Foreign Currency, (C) the amount of the requested
Swingline Borrowing, and (D) in the case of a Swingline Borrowing denominated in
a Foreign Currency, the Interest Period requested to be applicable thereto,
which shall be a period contemplated by clause (b) of the definition of the term
“Interest Period.” The Administrative Agent shall promptly advise the applicable
Swingline Lender or the Affiliate designated by the applicable Swingline Lender
for such Swingline Borrowing of any such notice received. In the case of
Swingline Loans that are not denominated in Dollars, the applicable Swingline
Lender and the Revolving Borrower shall agree upon the interest rate applicable
to such Swingline Loan, provided that if such agreement cannot be reached prior
to 2:00 p.m., Local Time, on the day of a proposed Swingline Shekel Loan (or
such other time agreed to between the Revolving Borrower and the Swingline
Shekel Lender), prior to 2:00 p.m., Local Time, on the day of a proposed
Swingline Peso Loan (or such other time agreed to between the Revolving Borrower
and the Swingline Peso Lender) and prior to 10:00 a.m., Local Time, on the day
of any other proposed Swingline Loan, or, in each of the foregoing cases, such
other time agreed to by the applicable Swingline Lender and the Revolving
Borrower, then such Swingline Loan shall not be made. In addition to any other
requirements for obtaining a Swingline Loan, the Revolving Borrower shall comply
with all applicable legal and regulatory requirements.

Any funding of a Swingline Loan by a Swingline Lender shall be made on the
proposed date thereof by 3:30 p.m., Local Time, to the account of the
Administrative Agent, in case of a Swingline Shekel Loan, to the account of the
Swingline Shekel Lender by 3:00 p.m. (or such other time agreed to by the
Revolving Borrower and the Swingline Shekel Lender), Local Time, or, in case of
a Swingline Peso Loan, to the account of the Swingline Peso Lender by 3:00 p.m.
(or such other time agreed to by the Revolving Borrower and the Swingline Peso
Lender), Local Time. The Administrative Agent will make such Swingline Loan
available to the Revolving Borrower by promptly crediting the amounts so
received, in like funds, to the account of the Revolving Borrower with the
Administrative Agent (or, in the case of a Swingline Borrowing made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank); provided that, in the case of a
Swingline Shekel Loan, the Swingline Shekel Lender will make such Swingline Loan
available to the Revolving Borrower by promptly crediting the amounts so
received, in like funds, to the account of the Revolving Borrower with the
Swingline Shekel Lender or pursuant to such other procedures agreed to between
the Revolving Borrower and the Swingline Shekel Lender, and, in the case of a
Swingline Peso Loan, the Swingline Peso Lender will make such Swingline Loan
available to the Revolving Borrower by promptly crediting the amounts so
received, in like funds, to the account of the Revolving Borrower with the
Swingline Peso Lender or pursuant to such other procedures agreed to between the
Revolving Borrower and the Swingline Peso Lender. The Administrative Agent shall
determine the procedures to be followed by the Swingline Lenders to ensure that
the Dollar Equivalent of the aggregate principal amount of the Swingline Loans
does not exceed the amount permitted by Section 2.04(a) at the time any
Swingline

 

33



--------------------------------------------------------------------------------

Loan is made and to ensure that the amount of Advances made does not exceed the
amounts permitted by Section 2.01(a), and each Swingline Lender and the other
parties hereto agrees to abide by such procedures. Without limiting such
procedures, for purposes of determining the amount of any Borrowing that is
permitted to be made under Section 2.01 or 2.04(a), the Administrative Agent may
at any time assume that the Dollar Equivalent of the aggregate amount of
(x) Swingline Shekel Loans is equal to $15,000,000 unless the request for such
Borrowing delivered to the Administrative Agent specifies the Dollar Equivalent
of the aggregate amount of Swingline Shekel Loans on the day of such request and
on the day such Borrowing is to be made, and the Administrative Agent shall be
entitled to rely thereon in determining the permissible amount of such Borrowing
and (y) Swingline Peso Loans is equal to $15,000,000 unless the request for such
Borrowing delivered to the Administrative Agent specifies the Dollar Equivalent
of the aggregate amount of Swingline Peso Loans on the day of such request and
on the day such Borrowing is to be made, and the Administrative Agent shall be
entitled to rely thereon in determining the permissible amount of such
Borrowing. If the Swingline Loans at any time exceed any of the amounts
permitted by Section 2.01(a) or 2.04(a), the Revolving Borrower shall promptly
prepay the relevant Swingline Loans by the amount of such excess.

(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 p.m., New York City time (or 11:00 a.m. London time
in the case of any Swingline Loan denominated in any Foreign Currency), on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the outstanding Swingline Loans, provided that the
Swingline Shekel Lender and the Swingline Peso Lender may do so only upon and
during the continuance of an Event of Default or as otherwise agreed to among
the Revolving Borrower, the Administrative Agent and the Swingline Shekel
Lender, in case of Swingline Shekel Loans, or the Administrative Agent and the
Swingline Peso Lender, in case of Swingline Peso Loans. Such notice shall
specify the aggregate amount of such Swingline Loans in which the Lenders will
participate, and such Swingline Loans, if denominated in Foreign Currency, shall
be converted to Dollars and shall bear interest at the Alternate Base Rate plus
the Applicable Margin. Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Adjusted Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Adjusted Percentage of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Revolving Borrower of any participations in any Swingline Loan acquired pursuant
to this paragraph (c), and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the applicable Swingline
Lender. Any amounts received by a Swingline Lender from the Revolving Borrower
(or other party on behalf of the Revolving Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Revolving Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Revolving Borrower of any default in the payment
thereof and the Revolving Borrower shall reimburse each Lender for any amounts
that may be due under Section 2.14, 2.16. 2.19 or any other term of this
Agreement.

 

34



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Revolving Borrower may request the issuance of
Letters of Credit denominated in Dollars or any Foreign Currency for its own
account or the account of the Company or any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Revolving Borrower to, or entered into by the Revolving
Borrower, the Company or a Subsidiary with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. On
the Effective Date, each Existing Letter of Credit shall, without any further
action by any party, be deemed to have been issued as a Letter of Credit
hereunder on the Effective Date and shall for all purposes hereof be treated as
a Letter of Credit under this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Revolving Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the account party thereof (which shall
be the Revolving Borrower, the Company or a Subsidiary, and if the Company or a
Subsidiary then the Revolving Borrower and the Company or such Subsidiary shall
be jointly and severally liable with respect to all Obligations relating to such
Letter of Credit), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Revolving Borrower (and
the Company or applicable Subsidiary if such Letter of Credit is to be issued
for the account of the Company or a Subsidiary) also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Revolving Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the aggregate LC Commitment,
(ii) the LC Exposure of any Issuing Bank shall not exceed its LC Commitment,
(iii) the Aggregate Revolving Credit Exposure shall not exceed the Aggregate
Commitments, (iv) the Revolving Credit Exposure of any Lender shall not exceed
its Commitment or (v) prior to the Acquisition Closing Date, the Aggregate
Revolving Exposure shall not exceed $600,000,000. Additionally, Advances may
only be made to the Revolving Borrower on the Acquisition Closing Date to the
extent that on a pro forma basis for such Advance, Aggregate Revolving Exposure
is less than 50% of the Aggregate Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit may
provide for additional one year renewals (which shall in no event extend beyond
the date referred to in (ii) below) thereof subject to the approval of the
Administrative Agent prior to the time of such renewal) and (ii) the date that
is five Business Days prior to the Maturity Date.

 

35



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Revolving Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Revolving Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Revolving Borrower and the Company or any applicable
Subsidiary (if such Letter of Credit was issued for the account of the Company
or a Subsidiary) shall jointly and severally reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, Local Time, on the date that such LC Disbursement is
made, if the Revolving Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m. Local Time, on such date, or, if such notice
has not been received by the Revolving Borrower prior to such time on such date,
then not later than 12:00 noon, Local Time, on (i) the Business Day that the
Revolving Borrower receives such notice, if such notice is received prior to
10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Revolving Borrower receives such notice,
if such notice is not received prior to such time on the day of receipt;
provided that the Revolving Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Revolving Borrower’s and
as applicable the Company’s or Subsidiary’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. If the Revolving Borrower and as applicable the Company or a
Subsidiary fail to make such payment when due, such amount, if denominated in
Foreign Currency shall be converted to Dollars and shall bear interest at the
Alternate Base Rate plus the Applicable Margin and the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Revolving Borrower and as applicable the Company or a Subsidiary in
respect thereof and such Lender’s Applicable Adjusted Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Adjusted Percentage of the payment then due
from the Revolving Borrower and as applicable the Company or a Subsidiary, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Revolving
Borrower or as applicable the Company or a Subsidiary pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Revolving Borrower and as
applicable the Company or a Subsidiary of their obligation to reimburse such LC
Disbursement.

 

36



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Revolving Borrower’s and as applicable the
Company’s or a Subsidiary’s obligation to reimburse LC Disbursements as provided
in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Revolving Borrower’s or as applicable the
Company’s or a Subsidiary’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Revolving Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Revolving Borrower and as applicable the Company or a Subsidiary to the
extent permitted by applicable law) suffered by the Revolving Borrower and as
applicable the Company or a Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Revolving Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Revolving Borrower and as
applicable the Company or a Subsidiary of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Revolving Borrower or as applicable the Company or a Subsidiary shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Revolving Borrower or as applicable the Company or a Subsidiary reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Revolving Borrower or as applicable the Company or a
Subsidiary fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

37



--------------------------------------------------------------------------------

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Revolving Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Revolving Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Revolving Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
50% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Revolving Borrower and as applicable the Company or a
Subsidiary (with respect to any Letters of Credit issued for its account only,
jointly and severally with the Revolving Borrower) shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Revolving Borrower or as applicable the Company or a Subsidiary
with respect to any Letters of Credit issued for its account described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Revolving Borrower and as applicable the Company or a
Subsidiary under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Revolving Borrower’s and as applicable the
Company’s or a Subsidiary’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Revolving Borrower and as
applicable the Company or a Subsidiary for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Revolving Borrower
under this Agreement. If the Revolving Borrower and as applicable the Company or
a Subsidiary is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Revolving Borrower or as
applicable the Company or a Subsidiary within three Business Days after all
Events of Default have been cured or waived.

(k) Additional Issuing Banks. From time to time, the Administrative Agent may
designate other Lenders (in addition to those set forth in the definition of
Issuing Bank) that agree (in their sole discretion) to act in such capacity and
are satisfactory to the Administrative Agent and the Revolving Borrower as
Issuing Banks. Each such additional Issuing Bank shall execute such agreements
requested

 

38



--------------------------------------------------------------------------------

by the Administrative Agent and shall thereafter be an Issuing Bank hereunder
for all purposes, provided that any such additional Issuing Bank shall only
issue such Letters of Credit as approved by the Administrative Agent (it being
understood such additional agreement may amend Schedule 2.01(b) without the
consent of any Lenders in order to reflect the LC Commitment of such additional
Issuing Bank).

(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each Fiscal
Quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
Fiscal Quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Revolving Borrower by promptly crediting the amounts so received, in like funds,
to an account of the Revolving Borrower maintained with the Administrative Agent
(i) in such location determined by the Administrative Agent, in the case of
Loans denominated in Dollars, or (ii) in London, in the case of Loans
denominated in a Foreign Currency and designated by the Revolving Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans and
Swingline Dollar Borrowings made to finance the reimbursement of a LC
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Revolving Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Revolving Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Revolving Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Revolving Borrower, the interest rate
applicable to ABR Loans, or in the case of each of clauses (i) and (ii) with
respect to Borrowings denominated in a Foreign Currency, a rate determined in a
customary manner in good faith by the Administrative Agent representing the cost
to the Administrative Agent of funding such Borrowing. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

39



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (it being understood all
Borrowings in a Foreign Currency shall be Eurocurrency Borrowings) and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Revolving Borrower may
elect to convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Revolving Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Foreign Currency
Borrowings or Swingline Dollar Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Revolving Borrower shall
notify the Administrative Agent of such election (which election shall be in
writing unless otherwise agreed to by the Administrative Agent) by the time that
a Borrowing Request would be required under Section 2.03 if the Revolving
Borrower were requesting a Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and by means
of a written Interest Election Request delivered to the Administrative Agent in
a form approved by the Administrative Agent and signed by the Revolving
Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”

If any such Interest Election Request does not specify the Type of the resulting
Borrowing and the resulting Borrowing is to be denominated in Dollars, then the
resulting Borrowing shall be an ABR Borrowing. If any such Interest Election
Request requests a Eurocurrency Borrowing but does not specify an Interest
Period, then the Revolving Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

40



--------------------------------------------------------------------------------

(e) If the Revolving Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing on or prior to the third
Business Day prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing (unless such
Borrowing is denominated in a Foreign Currency, in which case such Borrowing
shall be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration commencing on the last day of such Interest Period).
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Revolving Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency will, at
the expiration of the then current Interest Period, be automatically continued
as a Eurocurrency Borrowing with an Interest Period of one month’s duration.

SECTION 2.08. Termination and Reduction/Increases of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date. To
the extent (i) the Acquisition is terminated in full prior to the consummation
thereof or (ii) the Acquisition Closing Date has not occurred on or prior to the
Long Stop Date, the Commitments shall automatically be reduced to $600,000,000
at 5:00 p.m. New York City time on such date of termination or Long Stop Date,
as applicable (to the extent in excess thereof as of such date).

(b) The Revolving Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $10,000,000 and not less
than $10,000,000 and (ii) the Revolving Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, any circumstance set for in
clauses (i) through (iv) of Section 2.01 would occur.

(c) The Revolving Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Revolving Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Revolving Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Revolving Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments under this
Section 2.08 shall be made ratably among the Lenders in accordance with their
respective Commitments.

(d) Subject to the conditions set forth below, the Revolving Borrower may, upon
at least ten (10) days (or such other period of time agreed to between the
Administrative Agent and the Revolving Borrower) prior written notice to the
Administrative Agent, increase the Aggregate Commitments from time to time,
either by designating a lender not theretofore a Lender to become a Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent and each Issuing Bank, which shall not be unreasonably
withheld) or by agreeing with an existing Lender that such Lender’s Commitment
shall be increased (thus increasing the Aggregate Commitments); provided that:

(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;

 

41



--------------------------------------------------------------------------------

(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;

(iii) the amount of each such increase in the Aggregate Commitments shall not be
less than $10,000,000 (or such other minimum amount agreed to between the
Administrative Agent and the Revolving Borrower), and shall not cause the sum of
(x) the aggregate increases in the Commitments under this Section 2.08(d) plus
(y) the outstanding amount of all new term loans made under Section 2.06(d) of
the New Term Loan Credit Facility (or, if applicable the analogous provisions of
the Existing Term Loan Credit Agreement or the equivalent term in any successor
facility thereto) to exceed $500,000,000;

(iv) the Revolving Borrower and any applicable Lender or lender not theretofore
a Lender, shall execute and deliver to the Administrative Agent, a Lender
Addition and Acknowledgement Agreement, in form and substance satisfactory to
the Administrative Agent and acknowledged by the Administrative Agent and the
Revolving Borrower;

(v) no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;

(vi) the interest rates paid with respect to the increased Revolving Loan
Commitment shall be identical to those payable with respect to the existing
Revolving Loan Commitment;

(vii) the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request; and

(viii) a new Lender may not be the Company, the Revolving Borrower or any
Affiliate or Subsidiary of the Company.

Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Administrative Agent shall, if such Lender Addition and
Acknowledgement Agreement has been completed and the other conditions described
in this Section 2.08 have been satisfied: (x) accept such Lender Addition and
Acknowledgement Agreement; (y) record the information contained therein in the
Register; and (z) give prompt notice thereof to the Lenders and the Revolving
Borrower and deliver to the Lenders a schedule reflecting the new Commitments.
The Lenders (new or existing) shall accept an assignment from the existing
Lenders, and the existing Lenders shall make an assignment to the new or
existing Lender accepting a new or increased Commitment, of a direct or
participation interest in each then outstanding Loan and Letter of Credit such
that, after giving effect thereto, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and facility and
letter of credit fees. The Revolving Borrower shall make any payments under
Section 2.15 resulting from such assignments.

 

42



--------------------------------------------------------------------------------

(e) The provisions of Section 2.08(d) shall supersede any provisions in
Section 2.17 or 9.02 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 9.02, Section 2.10,
Section 2.17, and the definition of “Required Lenders”).

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Revolving Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the date
30 days after such Swingline Loan is made or such other date agreed to between
the Revolving Borrower and the Swingline Lender.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Revolving Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, currency and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Revolving Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Revolving Borrower to repay the
Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Revolving Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit B hereto or such other form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Revolving Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

(b) The Revolving Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) (which notice
shall be in writing unless otherwise agreed to by the Administrative Agent) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of prepayment, or

 

43



--------------------------------------------------------------------------------

(iii) in the case of prepayment of a Swingline Shekel Loan, not later than 11:00
a.m. (or such later time agreed to by the Revolving Borrower and the Swingline
Shekel Lender), Local time, in the case of prepayment of a Swingline Peso Loan,
not later than 11:00 a.m. (or such later time agreed to by the Revolving
Borrower and the Swingline Peso Lender), Local time, and in the case of
prepayment of any other Swingline Loan, not later than 11:00 a.m., Local time,
on the date of prepayment, or such other time agreed to by the Revolving
Borrower and Swingline Lender. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

(c) In the event and on such occasion that the Aggregate Revolving Credit
Exposure exceeds (i) 105% of the Aggregate Commitments solely as a result of
currency fluctuations or (ii) the Aggregate Commitments (other than as a result
of currency fluctuations), the Revolving Borrower shall prepay Aggregate
Revolving Credit Exposure owing by the Revolving Borrower in an aggregate amount
equal to the amount by which the Aggregate Revolving Credit Exposure exceeds the
Aggregate Commitments.

SECTION 2.11. Additional Interest and Fees. (a) The Revolving Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment
interest (the “Commitment Interest”), which shall accrue at the Applicable
Margin on the average daily unused portion of the Commitments during the period
from and including the Effective Date to but excluding the date on which such
Commitment terminates; provided that, solely for the purposes of calculating the
Commitment Interest, Swingline Loans shall not be deemed to be a utilization of
the Commitments. Accrued Commitment Interest shall be payable in arrears on the
last Business Day of each March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any Commitment Interest
accruing after the date on which the Commitments terminate shall be payable on
demand. All Commitment Interest shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(b) The Revolving Borrower agrees to pay to the Administrative Agent for the
account of the Lenders (ratably in accordance with their Commitments) ticking
interest (the “Ticking Interest”) commencing on January 5, 2015 and ending on
the earlier date set forth below in clauses (a) and (b) hereof, equal to the
Applicable Margin per annum, in each case, on the aggregate daily amount of the
Acquisition Closing Date Commitments of the Lenders during such period, such
interest to be earned and payable in full on the earlier of (a) the date the
Acquisition Closing Date Commitments are terminated in their entirety or
otherwise reduced to zero and (b) the Acquisition Closing Date.

(c) The Revolving Borrower agrees to pay to the Administrative Agent for the
account of each applicable Lender, upfront fees equal to a percentage disclosed
in writing to such Lender by the Company and the Administrative Agent on or
prior to the Effective Date of the aggregate amount of such Lender’s Acquisition
Closing Date Commitment on the Acquisition Closing Date, due and payable on the
Acquisition Closing Date.

 

44



--------------------------------------------------------------------------------

(d) The Revolving Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Acquisition Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the Revolving Borrower and the Issuing Bank on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Acquisition Closing Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the last Business Day of
each such month, commencing on the first such date to occur after the
Acquisition Closing Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d) The Revolving Borrower agrees to pay to the Lead Arrangers, the
Administrative Agent and the Syndication Agent fees payable in the amounts and
at the times separately agreed upon by them.

(e) All additional interest and fees payable hereunder shall be paid on the
dates due, in immediately available funds in Dollars, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of Ticking Interest, Commitment Interest, upfront fees
in clause (c) above and participation fees, to the Lenders. Such additional
interest and fees paid shall not be refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Each Swingline Loan shall bear interest as determined in Section 2.04.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Revolving Borrower hereunder is not
paid when due (after the expiration of any applicable grace or cure period),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(d) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

45



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling shall be computed
on the basis of a year of 365 days, (ii) interest on Borrowings denominated in
any other Foreign Currency for which it is required by applicable law or
customary to compute interest on the basis of a year of 365 days or, if required
by applicable law or customary, 366 days in a leap year, shall be computed on
such basis, and (iii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making,
converting to, continuing or maintaining their Loans included in such Borrowing
for such Interest Period;

then the Administrative Agent shall give notice thereof to the Revolving
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Revolving Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing denominated in Dollars to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and such Borrowing shall be
converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, (ii) any outstanding Eurocurrency Borrowing
denominated in Dollars shall be converted, on the last day of the then-current
Interest Period, to an ABR Borrowing and (iii) any Borrowing Request or Interest
Election Request that requests a Eurocurrency Borrowing (or conversion or
continuation thereto) denominated in a Foreign Currency, shall be ineffective
and such Borrowing shall be made or maintained, as applicable, at a rate
determined in a customary manner in good faith by the Administrative Agent.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan, liquidity
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or any Advance made by
such Lender or any Letter of Credit or participation therein; or

 

46



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes) or that are franchise Taxes or branch profits
Taxes and (C) Taxes described in clauses (b)-(c) of the definition of Excluded
Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make, continue,
convert or maintain any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Revolving Borrower will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital, liquidity or insurance requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital, liquidity or insurance
requirements adequacy), then from time to time the Revolving Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Revolving Borrower and shall be conclusive
absent manifest error. The Revolving Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Revolving Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Revolving Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance

 

47



--------------------------------------------------------------------------------

therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Revolving Borrower pursuant to Section 2.18, then, in any such event, the
Revolving Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits of the applicable currency of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Revolving Borrower and shall be conclusive absent manifest error. The Revolving
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.16. Withholding of Taxes; Gross-Up. (a) Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by applicable law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Revolving Borrower. The Revolving Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(d) shall be paid within 10 days
after the applicable Recipient delivers to the applicable Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.

 

48



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Revolving Borrower and the Administrative Agent, at the
time or times reasonably requested by the Revolving Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Revolving Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Revolving Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by the Revolving Borrower or the Administrative
Agent as will enable the Revolving Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements, or in order to enable
the Revolving Borrower to comply with the provisions of Section 891A and 891E of
the (Irish) Taxes Consolidation Act, 1977. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (C) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Revolving Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.16(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Revolving Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(ii) Without limiting the generality of the foregoing any Lender with respect to
the Revolving Borrower shall, if it is legally eligible to do so, deliver to the
Revolving Borrower and the Administrative Agent (in such number of copies
reasonably requested by the Revolving Borrower and the Administrative Agent) on
or prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax;

(B) in the case of a Non-U.S. Lender, executed originals of IRS Form W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (together with any underlying attachments), as
applicable;

 

49



--------------------------------------------------------------------------------

(C) in the case of a Lender that is not resident in Ireland, if required to
obtain an exemption from Irish withholding Tax, authorization issued by the
Irish Revenue Commissioners permitting payment without deduction of withholding
Tax; or

(D) (x) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax or, as the case may be, Irish
withholding Tax, together with such supplementary documentation necessary to
enable the Revolving Borrower or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld and/or (y) in the case of
Irish withholding Tax, confirmation that the applicable Lender satisfies one or
more of the exemptions from Irish withholding tax prescribed in Section 246(3)
of the (Irish) Taxes Consolidation Act, 1997.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.16(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

(i) Issuing Bank. For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Revolving Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15, 2.16 or 2.19, or otherwise) prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Revolving Borrower by the Administrative Agent, except payments to be
made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16, 2.19 and 9.03 shall be made directly to the persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other

 

50



--------------------------------------------------------------------------------

person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) fees, principal or
interest in respect of any Loan shall be made in the currency in which such Loan
is denominated, (ii) reimbursement obligations shall be made in the currency in
which the Letter of Credit in respect of which such reimbursement obligation
exists is denominated or (iii) any other amount due hereunder or under another
Loan Document shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Revolving Borrower to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from the
Revolving Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Revolving Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due from the Revolving Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Revolving Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph (c) shall apply). The Revolving Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Revolving Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Revolving Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Revolving Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Revolving Borrower will not make such payment, the
Administrative Agent may assume that the Revolving Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Issuing Bank, as
applicable, the amount due. In such event, if the Revolving Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as applicable,

 

51



--------------------------------------------------------------------------------

severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or in the case of amounts not denominated in
Dollars, the Administrative Agent’s applicable cost of funds) and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Revolving Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Revolving
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Revolving
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder or is
otherwise a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 9.02 or any other provision of any Loan Document requires the consent
of all or all affected Lenders and with respect to which the Required Lenders
shall have granted their consent, then the Revolving Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Revolving Borrower shall have received the
prior written consent of the Administrative Agent and the Issuing Bank, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Revolving Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Revolving Borrower to require such assignment and delegation cease
to apply.

 

52



--------------------------------------------------------------------------------

SECTION 2.19. Additional Reserve Costs. (a) For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the Revolving Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory Cost
Rate calculated in accordance with the formula and in the manner set forth in
Exhibit C hereto.

(b) For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Cost Rate) in respect of any of such
Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans, such Lender
shall be entitled to require the Revolving Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost to such Lender of complying with such requirements in
relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the Revolving Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the Revolving Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Interest pursuant to Section 2.11(a) and Ticking Interest
pursuant to 2.11(b) shall cease to accrue on the unutilized portion of the
applicable Commitment of such Defaulting Lender;

(b) the Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent (x) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) no non-Defaulting Lender’s Revolving
Credit Exposures plus such non-Defaulting Lender’s Applicable Adjusted
Percentage of such Defaulting Lender’s Swingline Exposure and LC Exposure
exceeds such non-Defaulting Lender’s Commitment;

 

53



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Revolving Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Revolving Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii) if the Revolving Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Revolving
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Revolving Borrower in
accordance with Section 2.20(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Revolving Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then (i) the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein such Lender will cease to be a Defaulting Lender;
provided, however, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of the Revolving Borrower or any
other party hereunder arising from such Lender’s having been a Defaulting
Lender, and the Revolving Borrower and such other party shall retain and reserve
any such claim, and (ii) the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

54



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, the Revolving Borrower and the Company represent and warrant to each
Lender and the Administrative Agent, that the following statements are true,
correct and complete:

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (or, if applicable in a
foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate, stockholder, shareholder and other action. Each Loan Document has
been duly executed and delivered by each Loan Party party thereto and assuming
due execution and delivery by all parties other than the Loan Parties,
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect (or
are to be made within any applicable grace period), (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or, other than with respect to the Omega Surviving
Debt, give rise to a right thereunder to require any payment to be made by the
Company or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries,
except to the extent such violation or default or Lien, could not, in the case
of subparts (c) or (d) reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Revolving
Borrower has, prior to the Effective Date and the Acquisition Closing Date,
respectively, furnished to the Lenders the Company’s (or, as applicable, the
Company’s and Elan Corporation Limited’s) (i) consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
Fiscal Year of the Company ended June 30, 2011 (or the fiscal year ended
December 31, 2011 of Elan Corporation Limited) and each subsequent Fiscal Year
or fiscal year ended at least 90 days prior to the Effective Date or the
Acquisition Closing Date, respectively, reported on by Ernst and Young LLP,
independent public accountants (or as applicable, KPMG) and (ii) unaudited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for each subsequent Fiscal Quarter of the Company ended at
least 45 days prior to the Effective Date or the Acquisition Closing Date,
respectively (other than any Fiscal Quarter end that coincides with a Fiscal
Year end). To the Company and the Revolving Borrower’s knowledge, such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the

 

55



--------------------------------------------------------------------------------

Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, except as may be indicated in the notes thereto and
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) The Revolving Borrower has, prior to the Effective Date and the Acquisition
Closing Date, respectively, furnished to the Lenders Omega’s (i) consolidated
balance sheets, and consolidated statements of operations and statements of
consolidated comprehensive income, consolidated statements of changes in
shareholders’ equity, and consolidated statements of cash flows as of and for
the fiscal year ended December 31, 2011 and each subsequent fiscal year of Omega
ended at least 90 days prior to the Effective Date or the Acquisition Closing
Date, respectively, reported on by PricewaterhouseCooper, independent public
accountants and (ii) unaudited consolidated balance sheets, and consolidated
statements of operations and statements of consolidated comprehensive income,
consolidated statements of changes in shareholders’ equity, and consolidated
statements of cash flows as of and for each fiscal quarter of Omega ended at
least 45 days prior to the Effective Date (other than any fiscal quarter end
that coincides with a fiscal year end). To the Company and the Revolving
Borrower’s knowledge, such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Omega and its consolidated Subsidiaries as of such dates and for such periods in
accordance with IFRS, except as may be indicated in the notes thereto and
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(c) As of the Effective Date, the Revolving Borrower has heretofore furnished to
the Lenders a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Company and its Subsidiaries as of and
for the Fiscal Year most recently ended, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

(d) Since June 28, 2014, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where such failure to have good title or valid
leasehold interests could not reasonably be expected to result in a Material
Adverse Effect. None of the assets of the Company or any of its Subsidiaries is
subject to any Lien other than Liens permitted under Section 6.02.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company and the Revolving Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters and as set forth in the SEC Documents) or (ii) that involve this
Agreement or the Transactions.

 

56



--------------------------------------------------------------------------------

(b) Except as set forth in the SEC Documents and the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in the
SEC Documents and the Disclosed Matters, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Neither the Company nor any of its Subsidiaries is in violation of any
applicable law, relating to anti-corruption (including the FCPA and the United
Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or counter-terrorism
(including United States Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, the USA PATRIOT Act; the United Kingdom Terrorism
Act of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2001,
the United Kingdom Terrorism (United Nations Measures) Order of 2006, the United
Kingdom Terrorism (United Nations Measures) Order of 2009 and the United Kingdom
Terrorist Asset-Freezing etc. Act of 2010). None of the Company, any of its
Subsidiaries, nor to the knowledge of the Company and the Revolving Borrower,
any of their respective officers or directors (a) have violated, within the 5
year period prior to the date of this Agreement, or is in violation of any
applicable law that relates to Sanctions, or (b) is an Embargoed Person. None of
the proceeds from the Loans shall be used in any manner that directly or
indirectly violates Anti-Corruption Laws and neither the Company nor any of its
Subsidiaries shall use the proceeds from the Advances directly, or to the
knowledge of the Company or any of the Subsidiaries, indirectly, for the purpose
of sales, transactions or dealings in or with countries subject to Sanctions to
the extent that such transactions would be prohibited by applicable Sanctions.

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Except as set forth in the Disclosed Matters, each of the
Company and its Subsidiaries has timely (after taking into account all available
extensions) filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event or Foreign Plan Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events and/or Foreign Plan Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. Each
of the Company, the Subsidiaries and the ERISA

 

57



--------------------------------------------------------------------------------

Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that could not reasonably be expected to have a Material
Adverse Effect. The excess of the present value of all benefit liabilities under
each Plan of the Company, the Subsidiaries and the ERISA Affiliates (based on
those assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, over the value of the
assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such underfunded Plans could not
reasonably be expected to have a Material Adverse Effect. Each of the Company
and the Subsidiaries is in compliance (i) with all applicable provisions of law
and all applicable regulations and published interpretations thereunder with
respect to any employee pension benefit plan or other employee benefit plan
governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.11. Disclosure. The Revolving Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions known to the
Revolving Borrower to which the Company or any of its Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
financial statements, certificates nor other reports or information furnished by
or on behalf of the Revolving Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, the Company and the Revolving Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

SECTION 3.12. Use of Advances. The Revolving Borrower will use the proceeds of
the Advances to fund working capital and other general corporate purposes,
including partially to finance the Transactions and to pay fees and expenses in
connection therewith. Neither the Company nor any of its Subsidiaries extends or
maintains, in the ordinary course of business, credit for the purpose, whether
immediate, incidental, or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Advance will be used in any manner that is in violation
of any applicable law or regulation (including without limitation Regulations U
or X of the Board). After applying the proceeds of each Advance, Margin Stock
will not constitute more than 25% of the value of the assets of the Company and
its Subsidiaries on a consolidated basis that are subject to any provisions of
this Agreement that may cause the Advance to be deemed secured, directly or
indirectly, by Margin Stock.

SECTION 3.13. Solvency. As of the Effective Date and as of the Acquisition
Closing Date, the Company and its Subsidiaries, on a consolidated basis (and
after giving effect to any Transactions occurring on such date), (a) have
property with fair value greater than the total amount of their debts and
liabilities, contingent (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability),
subordinated or otherwise, (b) have assets with present fair saleable value that
are greater than the amount that will be required to pay the total amount of
their debts and other liabilities, contingent, subordinated or otherwise,
(c) will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as they become absolute and matured and (d) will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the date hereof.

 

58



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall become effective and the
obligation of the Lenders to make Loans and of the Issuing Bank to issue Letters
of Credit hereunder (other than pursuant to the Acquisition Closing Date
Commitments) shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
Lender and Loan Party that is party hereto either (i) a counterpart of each Loan
Document to which it is a party signed on behalf of such party (including the
Guaranty executed by the Company) or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page) that such party has signed a counterpart of each such Loan
Document.

(b) The Administrative Agent shall have received the following favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of counsel covering such matters relating to the parties hereto,
this Agreement or the Transactions as the Administrative Agent may reasonably
request:

(i) an opinion of A&L Goodbody Solicitor special Irish counsel to the Loan
Parties; and

(ii) an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP special New York
counsel to the Loan Parties.

(c) a certificate (signed by a director or the company secretary) of each of the
Loan Parties (each an “Irish Certificate Provider”) attaching and certifying as
true and correct, (a) the certificates of incorporation, (b) memorandum and
articles of association and (c) board resolutions approving the entry into the
Transactions and this Agreement and ancillary documentation and authorizing
their execution by persons specified in such resolution and certifying that
(w) that the borrowing or guaranteeing the Commitments will not cause any
borrowing, guarantee or similar limits binding on such Irish Certificate
Provider to be exceeded, (x) certifying that the purpose or use for which the
finance, which is the subject matter of the Loan Documents to which the Irish
Certificate Provider is a party, is being used does not include a purpose or use
which is prohibited by, Section 60 of Act or which would result in any Loan
Document to which the Irish Certificate Provider is a party (including without
limitation any guarantees and indemnities thereby created) contravening
Section 60 of the Act, (y) certifying that neither such Irish Certificate
Provider, nor any director or Secretary of such Irish Certificate Provider is a
company or a person to whom Chapter I or Chapter II of Part VII of the 1990 Act
applies (z) certifying that the prohibition contained in Section 31 of the 1990
Act does not apply to this Agreement; and (aa) a specimen of the signature of
each person authorized by the resolution referred to in paragraph (c) above.

(d) As of the Effective Date (i) no Default as of the Effective Date has
occurred and is continuing and (ii) the representations and warranties contained
in Article III are true and correct in all material respects on and as of the
Effective Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), and the Administrative Agent shall
have received a certificate, dated the Effective Date and signed by a senior
officer of the Company and the Revolving Borrower, certifying to such effect.

 

59



--------------------------------------------------------------------------------

(e) All fees, interest and other amounts due and payable on or prior to the
Effective Date by the Loan Parties to the Lead Arrangers and the Lenders under
the Loan Documents and under any fee letters among any such parties shall be
paid, including, to the extent invoiced by the relevant Person, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Loan Parties hereunder on the Effective Date.

(f) The Administrative Agent shall have received, at least 2 Business Days prior
to the Effective Date to the extent requested at least 15 Business Days prior to
the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case
relating to the Company and its Subsidiaries.

(g) Substantially contemporaneously herewith on the Effective Date, the Existing
Revolving Credit Agreement shall be terminated in full and any amounts
outstanding thereunder shall be repaid in full.

(h) The Administrative Agent shall have received a duly executed solvency
certificate (with respect to the Company and its Subsidiaries) from the chief
financial officer of the Company substantially in the form attached hereto as
Exhibit G.

(i) The Administrative Agent shall have received the historical and pro forma
financial statements required to be delivered prior to the Effective Date
pursuant to Sections 3.04(a), (b) and (c); provided that filing of the required
financial statements on form 10-K, form 10-Q or such other public filings by the
applicable entities will satisfy the foregoing requirements with respect to the
Company, Omega and their Subsidiaries.

(k) To the extent any Loans are being made on the Effective Date, the
Administrative Agent shall have received a notice of borrowing in accordance
with Section 2.03.

The Administrative Agent shall notify the Revolving Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Acquisition Closing Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder pursuant to
the Acquisition Closing Date Commitments are subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions:

(a) The Effective Date shall have occurred.

(b) Receipt by the Administrative Agent of the following documents, each dated
the Acquisition Closing Date unless otherwise indicated:

 

  1. to the extent any Loans are to be made on such date a notice of borrowing
in accordance with Section 2.03;

 

60



--------------------------------------------------------------------------------

  2. a copy, certified by the Revolving Borrower, of the Acquisition Agreement
or otherwise reflecting amendments to, or waivers of, the terms and conditions
applicable to the Acquisition;

 

  3. a certificate of the Revolving Borrower certifying that the conditions set
forth in clauses (c), (d), (e), (h) and (i) of this Section 4.02 have been
satisfied;

 

  4. a certificate substantially in the form attached hereto as Exhibit E of the
Revolving Borrower; and

 

  5. a duly executed solvency certificate (with respect to the Company and its
Subsidiaries) from the chief financial officer of the Company substantially in
the form attached hereto as Exhibit G.

(c) The Specified Representations and the Specified Acquisition Agreement
Representations shall each be true and correct in all material respects on and
as of the Acquisition Closing Date as if made on such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

(d) The Acquisition shall have been, or substantially concurrently with the
occurrence of the Acquisition Closing Date shall be, consummated in all material
respects in accordance with the terms and conditions of the Acquisition
Agreement, without giving effect to any modifications, amendments, consents
requests or waivers (including any modifications as a result of clause 7.4(c)(i)
of the Acquisition Agreement) by the Company (or its applicable Affiliate)
thereunder that are materially adverse to the interests of the Lenders, without
the prior written consent of the Administrative Agent (it being understood and
agreed that (a) (i) the any increase in the purchase price funded with the
issuance of any equity securities by the Company or any of its Subsidiaries;
(ii) any increase in the purchase price funded other than through the issuance
of equity securities by the Company or any of its Subsidiaries of not more than
10 %; and (iii) any decrease in the purchase price of not more than 10%
accompanied by a reduction in the Commitments (it being understood that if any
Bridge Facility is outstanding at such time such commitment reduction may be
allocated first to such Bridge Facility and second to the Commitments) on a
dollar for dollar (or euro for euro) basis, in each case, shall not be deemed
materially adverse to the interests of the Lenders and (b) any modification,
amendment or waiver of the Specified Acquisition Agreement Representations shall
be deemed materially adverse to the interests of the Lenders and may only be
modified, amended or waived with the consent of the Administrative Agent).

(e) Since November 6, 2014 there has not been any change, development or event
that, individually or in the aggregate, has had or would reasonably be expected
to have an Omega Material Adverse Effect and which is not remedied prior to and
continuing on the Acquisition Closing Date.

(f) All fees and other amounts due and payable on or prior to the Acquisition
Closing Date by the Loan Parties to the Lead Arrangers and the Lenders
(including pursuant to any fee or similar letters) shall be paid, including, to
the extent invoiced by the relevant Person, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Loan Parties
hereunder on the Acquisition Closing Date.

(g) The Administrative Agent shall have received, at least 2 Business Days prior
to the Acquisition Closing Date to the extent requested at least 15 Business
Days prior to the Acquisition Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case relating to Omega and its Subsidiaries.

 

61



--------------------------------------------------------------------------------

(h) (1) On the Acquisition Closing Date, after giving effect to the
Transactions, neither the Company nor any of its Subsidiaries shall have any
material Indebtedness for borrowed money other than (a) the Bridge Facility
(and/or the New Senior Notes issued in lieu of the Bridge Facility), (b) the
Advances, (c) the facilities set forth in the Existing Term Loan Credit
Agreement (or, in lieu thereof, the New Term Loan Credit Facility), (d) the
Existing Notes in an aggregate outstanding principal amount not to exceed $2.3
billion, (e) any indebtedness under any asset securitization transactions
permitted hereunder, (f) the Omega Surviving Debt, (g) other indebtedness of
Omega and its Subsidiaries relating to cash pooling and overdraft arrangements
otherwise permitted under the Loan Documents (it being understood that
indebtedness permitted pursuant to this clause (g) shall not be set forth on
Schedule 6.01 but instead must be permitted pursuant to other negative covenant
exceptions set forth in this Agreement) and (h) other indebtedness to be agreed
by the Revolving Borrower and the Administrative Agent.

(2) In connection with the revolving facility set forth in clause (vi) of the
definition of Omega Surviving Debt, substantially contemporaneously herewith the
Company or its applicable Subsidiary shall have delivered irrevocable written
notice to the applicable parties under such revolving facility that the
prepayment and termination in full of such revolving facility shall occur no
later than the 10th business day following the Acquisition Closing Date (or such
later date mutually agreed to by the Company and the Administrative Agent), and
the Administrative Agent shall have received a copy of such notice.

(i) The Administrative Agent shall have received the historical financial
statements required to be delivered prior to the Effective Date pursuant to
Sections 3.04(a) and (b); provided that filing of the required financial
statements on form 10-K, form 10-Q or such other public filings by the
applicable entities will satisfy the foregoing requirements with respect to the
Company, Omega their Subsidiaries.

The Administrative Agent shall notify the Revolving Borrower and the Lenders of
the Acquisition Closing Date, and such notice shall be conclusive and binding.

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit (in each case other than on the Effective Date and
under the Acquisition Closing Date Commitment on the Acquisition Closing Date,
which applicable conditions are set forth in Sections 4.01 and 4.02,
respectively), is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date);

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

 

62



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a notice of borrowing in
accordance with Section 2.03.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Revolving Borrower and the Company
covenant and agree with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. At any
time after the Effective Date, the Revolving Borrower will furnish to the
Administrative Agent:

(a) within 90 days (or such earlier date as the Company may be required to file
its applicable annual report on Form 10-K by the rules and regulations of the
SEC) after the end of each Fiscal Year of the Company ending after the Effective
Date, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, if any, all reported on by Ernst and Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as may be indicated in the notes thereto);

(b) within 45 days (or such earlier date as the Company may be required to file
its applicable quarterly report on Form 10-Q by the rules and regulations of the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Company, beginning with the first Fiscal Quarter ending after the
Effective Date, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, if any, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with, or within five Business Days after, any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Revolving Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.10 and
6.11 and (iii) stating whether any

 

63



--------------------------------------------------------------------------------

change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual reports
containing such information, shall be available on the web site of the SEC at
http://www.sec.gov or on the Company’s web site at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02. Notices of Material Events. The Revolving Borrower will furnish to
the Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $25,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Revolving Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or apply to any Non-Loan Party Immaterial Subsidiary.

 

64



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could be reasonably expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Company will take all action required by the Administrative Agent to permit
the Administrative Agent and the Lenders to rely on its annual audit. Except as
specified in the definitions of Fiscal Quarters and Fiscal Year, the Company
will not change its Fiscal Quarters or Fiscal Year.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including by
instituting and maintaining policies and procedures that are reasonably designed
to ensure continued compliance therewith, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used only for the purposes described in
Section 3.12. No part of the proceeds of any Loan or any Letter of Credit
(i) will be used, whether directly or indirectly, for any purpose or in any
manner that causes any Person to be in violation of Anti-Corruption Laws or
otherwise entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) will be used directly, or to the knowledge of the
Company or any of the Subsidiaries, indirectly, for the purpose of sales,
transactions or dealings in or with countries subject to Sanctions to the extent
that such transactions would be prohibited by applicable Sanctions.

SECTION 5.09. Additional Covenants. If at any time any Loan Party shall enter
into or be a party to any instrument or agreement, including all such
instruments or agreements in existence as of the date hereof and all such
instruments or agreements entered into after the date hereof, relating to or
amending any provisions applicable to any of its Indebtedness which in the
aggregate, together with any related Indebtedness, exceeds $200,000,000, which
includes financial covenants or the equivalent thereof not substantially
provided for in this Agreement or more favorable to the holders or lenders
thereunder than those provided for in this Agreement, then the Company shall
promptly so advise the Administrative Agent and the Lenders. If the
Administrative Agent or the Required Lenders shall request, upon notice to the
Revolving Borrower, the Revolving Borrower, the Administrative Agent and the
Lenders shall enter into an amendment to this Agreement or an additional
agreement (as the Administrative Agent may request), providing for substantially
the same financial covenants or the equivalent thereof as those provided for in
such instrument or agreement to the extent required and as may be selected by
the Administrative Agent.

 

65



--------------------------------------------------------------------------------

SECTION 5.10. Guarantees from Certain Additional Subsidiaries.

At any time after the Effective Date, the Revolving Borrower may cause any
Subsidiary of the Company to guarantee the obligations of the Revolving Borrower
by delivering to the Revolving Borrower and the Administrative Agent an executed
Joinder Agreement and such customary documentation reasonably requested by the
Administrative Agent including, without limitation, favorable opinions of
counsel to such Subsidiary or the Revolving Borrower.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Revolving Borrower and the Company covenant and agree
with the Lenders that:

SECTION 6.01. Non-Guarantor Subsidiary Indebtedness. The Company will not permit
any Non-Guarantor Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness resulting from loans permitted by Section 6.04(d);

(d) Indebtedness pursuant to Permitted Securitization Transactions provided that
the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Company and all of its other Subsidiaries shall not exceed $250,000,000;

(e) other Indebtedness in an aggregate amount not exceed an amount equal to 15%
of Consolidated Total Tangible Assets; and

(f) the Omega Surviving Debt.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

 

66



--------------------------------------------------------------------------------

(b) Liens on any property or asset of the Company or any Subsidiary thereof
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary thereof and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, as
reduced from time to time;

(c) Precautionary UCC filings with respect to operating leases of the Company or
any Domestic Subsidiary thereof;

(d) Liens on assets of Subsidiaries solely in favor of the Company or any of its
Subsidiaries as secured party and securing Indebtedness owing by a Subsidiary to
the Company or another Subsidiary;

(e) Prior to the consummation of the Acquisition, Liens on any segregated
account, and Liens on any cash, cash equivalents or other property held in such
segregated account representing proceeds from the New Senior Notes to the extent
the proceeds comply with the New Senior Notes Exclusion Requirements;

(f) Liens on assets of Omega and its subsidiaries permitted to remain
outstanding after the Acquisition Closing Date pursuant to the terms of the
Acquisition Agreement;

(g) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Company and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 7.5% of Consolidated Total Tangible
Assets, provided that such Liens assumed or created in connection with an
Additional Acquisition after the Effective Date may secure Indebtedness in an
aggregate amount of up to $25,000,000 in excess of 7.5% of Consolidated Total
Tangible Assets for a period of time not to exceed 60 days after any such
Additional Acquisition;

(h) Liens in favor of the Issuing Bank on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations thereunder; and

(i) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of Subsidiaries that are not Loan Parties assumed or created in
connection with an Additional Acquisition after the Effective Date and not
created in contemplation of such Additional Acquisition and securing
Indebtedness in the aggregate less than an amount equal to 10% of Consolidated
Total Tangible Assets, provided that such Liens may secure Indebtedness in an
aggregate amount of up to $25,000,000 in excess of 10% of Consolidated Total
Tangible Assets for a period of time not to exceed 60 days after any such
Additional Acquisition.

Notwithstanding the above, the Company and the Revolving Borrower will, if it or
any of the Company’s Subsidiaries shall create any Lien upon any of its property
or assets, whether now owned or hereafter acquired, in favor of any of the
holders of the Existing Notes or the New Senior Notes or lenders under the
Bridge Facility, Existing Term Loan Credit Agreement or New Term Loan Credit
Facility (unless prior written consent of the Required Lenders to the creation
thereof shall have been obtained), make or cause to be made effective a
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Indebtedness thereby secured.

SECTION 6.03. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
provided nothing in this Section 6.03 shall prohibit the consummation of the
Transactions, and provided further that, if at the time thereof and

 

67



--------------------------------------------------------------------------------

immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Company or the Revolving Borrower
in a transaction in which such respective Company or Revolving Borrower is the
surviving corporation, (ii) any Person (other than the Company or the Revolving
Borrower) may merge into any Subsidiary (other than the Revolving Borrower) in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Company or
to another Subsidiary and (iv) any Subsidiary (other than the Revolving
Borrower) may liquidate or dissolve if the Revolving Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and the Revolving Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

(a) Permitted Investments;

(b) Investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04 and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;

(c) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;

(d) Investments, loans or advances made by the Company or any Subsidiary to the
Company or any Subsidiary (including, for the avoidance of doubt, any such
Investments, loans or advances incurred in connection with the Acquisition);

(e) Additional Acquisitions, provided that: (i) before and after giving pro
forma effect thereto (as of the end of the most recently ended Fiscal Quarter of
the Company), no Default exists or would be caused thereby and (ii) if such
Additional Acquisition involves the acquisition of Equity Interests, the
consummation of such Additional Acquisition has been recommended by the Board of
Directors and management of the target of such Additional Acquisition;

(f) Guarantees (i) by the Company or any Subsidiary of Indebtedness of the
Company or any Subsidiary that is a Guarantor, (ii) by any Subsidiary that is
not a Guarantor of any Indebtedness of any Subsidiary or (iii) of any of the
Obligations;

(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of 15% of Consolidated Total Assets in the aggregate;
and

(h) the Acquisition.

 

68



--------------------------------------------------------------------------------

It is acknowledged and agreed that any Guarantees permitted by clauses (f) and
(g) above, to the extent such Guarantee constitutes Indebtedness, are subject to
compliance with any applicable limitations in Section 6.01.

SECTION 6.05. Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, and (c) the Company may make
Restricted Payments with respect to its Equity Interests so long as no Default
exists or would be caused thereby. For the avoidance of doubt, any reduction in
share capital or share premium with respect to the Equity Interests of the
Company or any of its Subsidiaries in connection with a Restricted Payment
permitted pursuant to this Section 6.06 shall be permitted.

SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by law
or by this Agreement, (ii) restrictions and conditions existing on the date
hereof identified on Schedule 6.08 or any permitted extension, refinancing,
replacement or renewal thereof, or any amendment or modification thereof so long
as any such extension, refinancing, renewal, amendment or modification is not,
taken as a whole, materially more restrictive (in the good faith determination
of the Revolving Borrower) than such restriction or condition, (iii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) restrictions or conditions imposed by any agreement relating to any
Existing Notes, New Senior Notes, New Term Loan Credit Facility or any
Indebtedness incurred by any Subsidiary permitted by this Agreement if such
restrictions or conditions apply only to such Subsidiary (or, in each case, any
permitted extension, refinancing, replacement or renewal thereof, or any
amendment or modification thereof so long as any such extension, refinancing,
renewal, amendment or modification is not, taken as a whole, materially more
restrictive (in the good faith determination of the Revolving Borrower) than
such restriction or condition), (v) prohibitions, restrictions and conditions
arising in connection with any disposition permitted by Section 6.09 with
respect to the property subject to such disposition, (vi) customary
prohibitions, restrictions and conditions contained in agreements relating to a
Permitted Securitization Transaction, (vii) agreements or arrangements binding
on a Subsidiary at the time such Subsidiary becomes a Subsidiary of the Company

 

69



--------------------------------------------------------------------------------

or any permitted extension, refinancing, replacement or renewal of, or any
amendment or modification to, any such agreement or arrangement so long as any
such extension, refinancing, renewal, amendment or modification is not, taken as
a whole, materially more restrictive (in the good faith determination of the
Revolving Borrower) than such agreement or arrangement, (viii) agreements or
arrangements that are customary provisions in joint venture agreements and other
similar agreements or arrangements applicable to joint ventures, (ix) customary
provisions in leases, subleases, licenses, sublicenses or permits so long as
such prohibitions, restrictions or conditions relate only to the property
subject thereto, (x) prohibitions, restrictions or conditions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business, (xi) prohibitions, restrictions or conditions imposed by a
Lien permitted by Section 6.02 with respect to the transfer of the property
subject thereto and (xii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business.

SECTION 6.09. Disposition of Assets; Etc. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease, license, transfer, assign or
otherwise dispose of any of its business, assets, rights, revenues or property,
real, personal or mixed, tangible or intangible, whether in one or a series of
transactions, other than inventory sold in the ordinary course of business upon
customary credit terms, sales of scrap or obsolete material or equipment, the
lapse of intellectual property of the Company or any of its Subsidiaries that is
no longer useful or material to their business and sales of fixed assets the
proceeds of which are used to purchase other property of a similar nature of at
least equivalent value within 180 days of such sale, provided, however, that
this Section 6.09 shall not (a) prohibit any sale or other transfer of an
interest in accounts or notes receivable to a Securitization Entity pursuant to
Permitted Securitization Transactions if the aggregate outstanding principal
amount of the Indebtedness under all Permitted Securitization Transactions does
not exceed $250,000,000, (b) prohibit any sale or other transfer of any asset of
the Company or any Subsidiary to the Company or any Subsidiary, (c) prohibit any
transaction permitted by Section 6.03 and (d) prohibit any such sale, lease,
license, transfer, assignment or other disposition if the aggregate book value
(disregarding any write-downs of such book value other than ordinary
depreciation and amortization) of all of the business, assets, rights, revenues
and property sold, leased, licensed, transferred, assigned or otherwise disposed
of after the Effective Date and on or prior to such transaction date shall be
less than 40% of the aggregate book value of the Consolidated Total Assets as of
the end of the Fiscal Year immediately preceding such transaction and the
aggregate amount of businesses, assets, rights, revenues and property sold,
leased, licensed, transferred, assigned or otherwise disposed of after the
Effective Date and on or prior to such transaction date shall be responsible for
less than 40% of the consolidated net sales or net income of the Company and its
Subsidiaries for the Fiscal Year immediately preceding the date of such
transaction, and if immediately after any such transaction, no Default shall
exist or shall have occurred and be continuing.

SECTION 6.10. Leverage Ratio.

The following will apply prior to the Acquisition Closing Date:

On and at any time after the Effective Date, beginning with the first Fiscal
Quarter after the Effective Date, (i) the Company will not permit the Leverage
Ratio to exceed 3.5 to 1.0 as of the last day of any such Fiscal Quarter of the
Company and (ii) beginning with the fifth full Fiscal Quarter following
December 18, 2013, the Company will not permit the Leverage Ratio to exceed 3.25
to 1.0 as of the last day of any such Fiscal Quarter of the Company, provided
that with respect to this clause (ii), during the four Fiscal Quarters after a
Fiscal Quarter in which a Qualified Acquisition has occurred, such limit will be
increased so that the Company will not permit the Leverage Ratio to exceed 3.5
to 1.0 as of the last day of any such Fiscal Quarter of the Company.

 

70



--------------------------------------------------------------------------------

The following will apply on and after the Acquisition Closing Date:

On and at any time after the Acquisition Closing Date, (i) beginning with the
first full Fiscal Quarter after the Acquisition Closing Date, the Company will
not permit the Leverage Ratio to exceed 5.25 to 1.0 as of the last day of any
such Fiscal Quarter of the Company, (ii) beginning with the Fiscal Quarter ended
on or about September 30, 2015, the Company will not permit the Leverage Ratio
to exceed 4.50 to 1.0 as of the last day of any such Fiscal Quarter of the
Company, (iii) beginning with the Fiscal Quarter ended on or about March 31,
2016, the Company will not permit the Leverage Ratio to exceed 3.75 to 1.0 as of
the last day of any such Fiscal Quarter of the Company and (iv) beginning with
the Fiscal Quarter ended on or about September 30, 2016, the Company will not
permit the Leverage Ratio to exceed 3.50 to 1.0 as of the last day of any such
Fiscal Quarter of the Company; provided that with respect to clauses (iii) and
(iv), during the four Fiscal Quarters after a Fiscal Quarter in which a
Qualified Acquisition has occurred, such limit will be increased so that the
Company will not permit the Leverage Ratio to exceed 4.0 to 1.0 as of the last
day of any such Fiscal Quarter of the Company.

SECTION 6.11. Interest Coverage Ratio. On and at any time after the Effective
Date, beginning with the Fiscal Quarter after the Effective Date (provided that
if the Acquisition Closing Date occurs, the next test hereunder shall be the
first full Fiscal Quarter following the Acquisition Closing Date), the Company
and the Revolving Borrower will not permit the Interest Coverage Ratio to be
less than 3.5 to 1.0 as of the end of any Fiscal Quarter of the Company.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Revolving Borrower shall fail to pay any principal of any Loan or
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement, any other
Loan Document or any amendment or modification hereof or waiver hereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company and the
Revolving Borrower’s existence), 5.06 (with respect to inspection rights), 5.08,
5.10, 6.01, 6.02, 6.03, 6.04, 6.06, 6.07, 6.09, 6.10 or 6.11;

 

71



--------------------------------------------------------------------------------

(e) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01 and such failure shall continue
unremedied for a period of five days (provided such time period shall be ten
days with respect to compliance certificates required to be delivered pursuant
to Section 5.01(c)) after notice thereof from the Administrative Agent to the
Revolving Borrower (which notice will be given at the request of any Lender); or
(ii) the Revolving Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b), (d) or (e)(i) of this Article) or any
other Loan Document, and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Revolving
Borrower (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall fail to pay Material Indebtedness at the stated final maturity
thereof (after giving effect to any applicable grace periods);

(g) any event or condition occurs that results in Material Indebtedness (other
than Omega Surviving Debt) of the Company or any Subsidiary (other than a
Non-Loan Party Immaterial Subsidiary) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of such Material Indebtedness or
any trustee or agent on its or their behalf to cause such Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, the appointment of an
examiner or other relief in respect of the Company or any Subsidiary (other than
a Non-Loan Party Immaterial Subsidiary) or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, examiner, conservator or
similar official for the Company or any Subsidiary (other than a Non-Loan Party
Immaterial Subsidiary) or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership, examinership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any Subsidiary (other than a Non-Loan Party Immaterial
Subsidiary) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $125,000,000 shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any Subsidiary to
enforce any such judgment;

 

72



--------------------------------------------------------------------------------

(l) an ERISA Event or a Foreign Plan Event shall have occurred that, when taken
together with all other ERISA Events and/or Foreign Plan Events that have
occurred, results in liabilities in an aggregate Dollar Equivalent amount in
excess of $40,000,000 or any other event or condition shall occur or exist with
respect to a Plan or a Foreign Plan and in each case such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect;

(m) Any Loan Document shall fail to remain in full force or effect or provide
the Lien or Guarantee intended to be provided, or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document, or a Loan Party shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
or the Revolving Borrower described in clause (h) or (i) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Revolving Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Revolving Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Revolving Borrower; and in case of
any event with respect to the Company or the Revolving Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Revolving Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Revolving Borrower.

During the Clean-up Period, any breach of a representation or any default which
arises with respect to the Omega Group shall not constitute or result in a
default, drawstop, right to rescission, termination or similar right or remedy
or any other right of enforcement or an acceleration; provided that such breach
or default (i) does not have a material adverse effect on the consolidated
business, assets or financial condition of the Group taken as a whole, such that
the Group taken as a whole would be reasonably likely to be unable to perform
its payment obligations under this Agreement; (ii) was not knowingly procured or
approved by the Company or the Revolving Borrower; and (iii) is capable of
remedy and reasonable steps are being taken to remedy it.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment. (a) In order to expedite the transactions
contemplated by this Agreement, (i) JPMorgan Chase Bank, N.A. is hereby
appointed to act as Administrative Agent, (i) each lending institution set forth
in the definition of “Issuing Bank’ is hereby appointed to act as an Issuing
Bank, (ii) Barclays Bank PLC is hereby appointed to act as Syndication

 

73



--------------------------------------------------------------------------------

Agent, (iii) each of Bank of America, N.A., HSBC Bank USA, N.A., Wells Fargo
Bank, National Association, Credit Suisse AG, Cayman Islands Branch and Citibank
, N.A are hereby appointed to act as a Documentation Agent. Each of the Lenders
and each assignee of any such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or assignee
and to exercise such powers as are specifically delegated to the Administrative
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders and each
Issuing Bank, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of LC Disbursements and all other
amounts due to the Lenders and such Issuing Bank hereunder, and promptly to
distribute to each Lender or such Issuing Bank its proper share of each payment
so received; (b) to give notice on behalf of each of the Lenders of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with the performance of its duties as
Administrative Agent hereunder; and (c) to distribute to each Lender copies of
all notices, financial statements and other materials delivered by the Revolving
Borrower pursuant to this Agreement as received by the Administrative Agent.
Upon receipt by the Administrative Agent of any of the reports, notices or
certificates required to be delivered by the Revolving Borrower under
Section 5.01 (other than Section 5.01(f)) or 5.02, the Administrative Agent
shall promptly deliver the such reports, notices or certificates to the Lenders.

(b) Neither any of the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Revolving Borrower of any of the terms, conditions, covenants or agreements
contained in any Loan Document. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Revolving Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
under Article IV. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to the Revolving Borrower or
any other Loan Party or any other party hereto on account of the failure, delay
in performance or breach by, or as a result of information provided by, any
Lender or Issuing Bank of any of its obligations hereunder or to any Lender or
Issuing Bank on account of the failure of or delay in performance or breach by
any other Lender or Issuing Bank or the Revolving Borrower or any other Loan
Party of any of their respective obligations hereunder or under any other Loan
Document or in connection herewith or therewith. Each Agent may execute any and
all duties hereunder by or through agents or employees and shall be entitled to
rely upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.

 

74



--------------------------------------------------------------------------------

SECTION 8.02. Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, (i) no Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent and (ii) none of the Syndication
Agent, Documentation Agents, lead bookrunners or Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, Swingline Lender or an
Issuing Bank hereunder.

SECTION 8.03. Resignation by the Agents. Subject to the appointment and
acceptance of a successor Agent as provided below, any Agent may resign at any
time by notifying the Lenders and the Revolving Borrower.

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor with the consent of the Revolving Borrower (not to be unreasonably
withheld or delayed). If no successor shall have been so appointed by the
Required Lenders and approved by the Revolving Borrower and shall have accepted
such appointment within 45 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of Lenders the with the
consent of the Revolving Borrower (not to be unreasonably withheld or delayed
and provided such consent shall not be required if an Event of Default has
occurred and is continuing), appoint a successor Agent which shall be a bank
with an office in New York, New York and an office in London, England (or a bank
having an Affiliate with such an office) having a combined capital and surplus
(including its parent company) having a Dollar Equivalent that is not less than
$500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 9.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

SECTION 8.04. Each Agent in its Individual Capacity. With respect to the Loans
made by it hereunder, each Agent in its individual capacity and not as Agent
shall have the same rights and powers as any other Lender and may exercise the
same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Revolving Borrower or any of its Subsidiaries or other Affiliates
thereof as if it were not an Agent.

SECTION 8.05. Indemnification. Each Lender agrees (a) to reimburse the Agents
and their Related Parties, on demand, in the amount of its pro rata share (based
on its Commitments hereunder (or if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of its
applicable outstanding Loans and participations in LC Disbursements, as
applicable)) of any reasonable expenses incurred for the benefit of the Lenders
by the Agents, including counsel fees and compensation of agents and employees
paid for services rendered on behalf of the Lenders, which shall not have been
reimbursed by the Revolving Borrower and (b) to indemnify and hold harmless each
Agent and any of their Related Parties, on demand, in the amount of such pro
rata share, from and against any and all liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may

 

75



--------------------------------------------------------------------------------

be imposed on, incurred by or asserted against it in its capacity as Agent or
any of them in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by it or any of them under this
Agreement or any other Loan Document, to the extent the same shall not have been
reimbursed by the Revolving Borrower, provided that no Lender shall be liable to
an Agent or any of their Related Parties for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or wilful
misconduct of such Agent or such Related Party, as the case may be.

SECTION 8.06. Lack of Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.

SECTION 8.07. Designation of Affiliates. The Administrative Agent, any Swingline
Lender and any Issuing Bank shall be permitted from time to time to designate
one of its Affiliates (which includes any branches of the Administrative Agent,
any Swingline Lender, any Issuing Bank or any of their Affiliates) to perform
the duties to be performed by the Administrative Agent, any Swingline Lender and
any Issuing Bank hereunder with respect to Loans, Borrowings or Letters of
Credit denominated in Foreign Currencies or with respect to any other matters
under the Loan Documents. The provisions of this Article VIII shall apply to any
such Affiliate mutatis mutandis.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Subject to paragraph (b) below, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

  (i) if to the Revolving Borrower, to it at:

 

       c/o Perrigo Company
515 Eastern Avenue
Allegan, Michigan 49101
Attention: Michael Kelly, assistant treasurer
Facsimile: 269- 673-1440
E-mail: michael.kelly@perrigo.com;

 

  (ii) if to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention: Nan Wilson

Phone: 1-312-385-7084

Fax: 1-888-292-9533

Email: Nanette.wilson@jpmorgan.com

 

76



--------------------------------------------------------------------------------

In the case of any matter relating to an Advance denominated in

a Foreign Currency, with a copy to:

J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E145JP, United Kingdom

Attention: Lisa Koh and Fatma Mustafa

Fax: +44-207-777-2360

Email: loan_and_agency_London@jpmorgan.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) (i) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Revolving Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(ii) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(iii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Revolving Borrower or the other Loan Parties, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Revolving Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System. “Electronic System” means any electronic system, including
e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent and any of its respective Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

77



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Agent, Issuing
Bank or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, the Issuing Banks
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Revolving Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, Lender or Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Revolving Borrower and the Required Lenders or by the Revolving Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender or modify
the currency of any Commitment or currency in which a Lender is required to make
a Loan without the written consent of such Lender directly affected thereby,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC Disbursement
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender directly affected thereby (it being understood and agreed that (x) any
increase in the total Commitments and related modifications approved by each
Lender increasing any of its Commitments and by the Required Lenders shall not
be deemed to alter the manner in which payments are shared or alter any other
pro rata sharing of payments and (y) any “amend-and-extend” transaction that
extends the Maturity Date only for those Lenders that agree to such an extension
(which extension may include increased pricing and fees for such extending
Lenders, and which extension shall not apply to those Lenders that do not
approve such extension) shall not be deemed to alter the manner in which
payments are shared or alter any other pro rata sharing of payments),
(v) release all or substantially all Guarantors from their obligations under any
Guaranty, except to the extent permitted hereunder (whether pursuant to any sale
or other transfer of the relevant Guarantor permitted hereunder or as otherwise
permitted hereunder) or with the consent of all the Lenders or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender directly
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such other Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

(c) Notwithstanding anything herein to the contrary, Defaulting Lenders shall
not be entitled to vote (whether to consent or to withhold its consent) with
respect to any amendment, modification, termination or waiver and, for purposes
of determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded, in each case except as provided in
Section 2.20(b).

 

78



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Revolving
Borrower only, amend, modify or supplement this Agreement or any of the other
Loan Documents as may be reasonably necessary or advisable to cure any error,
ambiguity, omission, defect or inconsistency in order to more accurately reflect
the intent of the parties, provided that (x) prior written notice of such
proposed cure shall be given to the Lenders and (y) the Required Lenders do not
object to such cure in writing to the Administrative Agent within five Business
Days of such notice.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Revolving Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Lead
Arrangers, Administrative Agent, the Syndication Agent, the Documentation Agents
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Lead Arrangers, Administrative Agent, the
Syndication Agent and the Documentation Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Lead Arrangers,
Agents, the Issuing Banks or any Lender, including the reasonable fees, charges
and disbursements of any counsel for any Lead Arranger, Agent, Issuing Bank or
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the obligation to pay fees, disbursements and other charges of
legal counsel shall be limited to the fees, disbursements and other charges of
one counsel to the Administrative Agent, the Syndication Agent, the Lead
Arrangers, the Documentation Agents, the Issuing Banks and all Lenders and one
additional Irish counsel to the Administrative Agent, the Syndication Agent, the
Lead Arrangers, the Documentation Agents, the Issuing Banks and all Lenders
(and, if reasonably necessary, of one additional local counsel in any other
relevant jurisdiction) (and in the case of any actual or perceived conflict, an
additional conflicts counsel with respect to each of the above).

(b) The Revolving Borrower shall indemnify each Lead Arranger, Agent, Issuing
Bank and Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other

 

79



--------------------------------------------------------------------------------

theory and regardless of whether any Indemnitee is a party thereto and whether
brought by any Loan Party or any other Person, or in any other way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by it under this Agreement or any other Loan Document; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials obtained through any
information transmission system in connection with the Loan Documents or the
transactions contemplated thereby unless determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c) To the extent that the Revolving Borrower fails to pay any amount required
to be paid by it to any Lead Arranger or Agent, Issuing Bank or Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Agent, Issuing Bank or Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against a Lead Arranger or an Agent, Issuing Bank or Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, the Revolving Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Revolving Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Revolving Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit or Swingline Lender that makes any Swingline Loan),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

80



--------------------------------------------------------------------------------

(A) (A) the Revolving Borrower, provided that (x) no consent of the Revolving
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default under Article VII(a), (b),
(h), (i) or (j) has occurred and is continuing, and (y) the Revolving Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;

(B) the Administrative Agent; and

(C) the Issuing Banks and Swingline Lenders.

As used herein, “Ineligible Institution” means a (a) natural person, (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, (c) the Company or any Affiliate thereof and
(d) any Defaulting Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment of Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Revolving Borrower and the Administrative Agent otherwise consent, provided that
no such consent of the Revolving Borrower shall be required if an Event of
Default has occurred and is continuing and the Revolving Borrower shall be
deemed to have consented unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. For the purposes of this
Section 9.04(b), the term “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

81



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Revolving Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Revolving Borrower, the Administrative Agent, the
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Revolving Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of or notice to the Revolving Borrower
and the Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Revolving Borrower, the Administrative Agent, the Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to

 

82



--------------------------------------------------------------------------------

which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Revolving Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Revolving Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company and the Revolving Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

83



--------------------------------------------------------------------------------

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees and the terms of the facilities
set forth herein constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or .pdf shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of the Loan Parties now or hereafter
existing under the Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under such Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK; PROVIDED, THAT (A) THE INTERPRETATION OF THE
DEFINITION OF OMEGA MATERIAL ADVERSE EFFECT AND WHETHER THERE SHALL HAVE
OCCURRED AN OMEGA MATERIAL ADVERSE EFFECT, (B) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED AS CONTEMPLATED BY THE ACQUISITION AGREEMENT AND (C) WHETHER THE
REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF THE COMPANY AND OMEGA IN
THE ACQUISITION AGREEMENT ARE ACCURATE AND WHETHER AS A RESULT OF ANY INACCURACY
THEREOF THE COMPANY HAS THE RIGHT TO TERMINATE ITS OBLIGATIONS UNDER THE
ACQUISITION AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
BELGIUM WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) Each of the parties hereto hereby (i) irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, located in the Borough
of Manhattan and (b) the United States District Court for the Southern District
of New York, located in the Borough of Manhattan, and any appellate court from
any such court, in any action, suit, proceeding or claim arising out of or
relating to the Transactions or the other transactions contemplated by this
Letter or the performance of services hereunder and agrees that all

 

84



--------------------------------------------------------------------------------

claims in respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Letter or the transactions contemplated hereby or the performance of
services hereunder in any such New York State or Federal court and (iii) waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of any such action, suit, proceeding or claim in any such court.
Each of the parties hereto agrees to commence any such action, suit, proceeding
or claim either in the United States District Court for the Southern District of
New York or in the Supreme Court of the State of New York, New York County
located in the Borough of Manhattan. A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject, by suit upon judgment. Nothing in
this Agreement shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Loan Parties hereby appoint their Affiliate,
Perrigo Company, 515 Eastern Avenue, Allegan, Michigan 49010, or if otherwise,
its principal place of business in The City of New York from time to time, as
its agent for service of process, and agrees that service of any process,
summons, notice or document by hand delivery or registered mail upon such agent
shall be effective service of process for any suit, action or proceeding brought
in any such court.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including a self-regulatory authority), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this

 

85



--------------------------------------------------------------------------------

Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company, its Subsidiaries or their
obligations, (g) with the consent of the Revolving Borrower, (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company and its Subsidiaries, (i) to any rating agency in connection
with rating the Company or its Subsidiaries or the facilities set forth herein
and (j) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities set
forth herein. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments
and Loans. For the purposes of this Section, “Information” means all information
received from the Loan Parties relating to the Company or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Revolving Borrower and each
Guarantor that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Revolving Borrower
and each Guarantor, which information includes the name and address of the
Revolving Borrower and each Guarantor and other information that will allow such
Lender to identify the Revolving Borrower and each Guarantor in accordance with
the Patriot Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Revolving Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which

 

86



--------------------------------------------------------------------------------

such sum is stated to be due hereunder (the “Agreement Currency”), be discharged
only to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Revolving Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Revolving Borrower contained in this Section 9.15 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Revolving Borrower acknowledges and agrees, and acknowledge its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Company and its Subsidiaries and any Agent, any Lead
Arranger or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent, any Lead Arranger or any Lender has advised or is advising
the Company or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Agents, Lead Arrangers and the
Lenders are arm’s-length commercial transactions between the Revolving Borrower
and its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, (iii) the Loan Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; and (b) (i) the Agents, the Lead
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Revolving
Borrower or any of its Affiliates, or any other Person; (ii) none of the Agents,
the Lead Arrangers and the Lenders has any obligation to the Revolving Borrower
or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Lead Arrangers and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Revolving Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers and the Lenders has any obligation to disclose any of such
interests to the Revolving Borrower or its Affiliates. To the fullest extent
permitted by Law, the Loan Parties hereby waive and release any claims that they
may have against the Agents, the Lead Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.17. Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Company does not file this Agreement with the SEC, then the Loan
Parties hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Loan Parties acknowledge their understanding that
Public-Siders and their firms may be trading in any of the Company or its
Affiliates’ respective securities while in possession of the Loan Documents.

(b) The Loan Parties represent and warrant that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

 

87



--------------------------------------------------------------------------------

ARTICLE X

Collection Allocation Mechanism

SECTION 10.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) the principal amount of each Loan and LC
Disbursement denominated in a Foreign Currency shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Exchange Rates calculated as of the CAM Exchange Date, of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) each Lender shall automatically and
without further act (and without regard to the provisions of Section 9.04)
immediately be deemed to have acquired participations in the Swingline Loans,
Revolving Loans and Letters of Credit (including each Reserve Account
established pursuant to Section 10.02 below) in an amount equal to such Lender’s
CAM Percentage. Each Lender shall make payments to the Administrative Agent for
such participations, and the Administrative Agent shall distribute such payments
to the appropriate Lender, in such manner and pursuant to such procedures
determined by the Administrative Agent. Each Lender and the Revolving Borrower
hereby consents and agrees to the CAM Exchange, and each Lender agrees that the
CAM Exchange shall be binding upon its successors and assigns and any person
that acquires a participation in its interests in any Advance. The Revolving
Borrower agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans hereunder to the Administrative Agent against
delivery of any promissory notes evidencing its interests in the Loans so
executed and delivered; provided, however, that the failure of the Revolving
Borrower to execute or deliver or of any Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Revolving Credit Exposures shall be distributed to the Lenders
pro rata in accordance with their respective CAM Percentages. Any direct payment
received by a Lender upon or after the CAM Exchange Date, including by way of
set-off, in respect of any Revolving Credit Exposure shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.

SECTION 10.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any LC Disbursement shall not have been reimbursed either by the Revolving
Borrower or with the proceeds of a Borrowing, each Lender shall promptly pay
over to the Administrative Agent, in immediately available funds, an amount
equal to such Lender’s CAM Percentage of such undrawn face amount or (to the
extent it has not already done so) such unreimbursed drawing, as applicable,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to an ABR Revolving Loan in a principal amount equal to
such undrawn face amount or unreimbursed drawing, as applicable. The
Administrative Agent shall

 

88



--------------------------------------------------------------------------------

establish a separate account (each, a “Reserve Account”) or accounts for each
Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. The Administrative Agent shall have
sole dominion and control over each Reserve Account, and the amounts deposited
in each Reserve Account shall be held in such Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the Reserve Accounts in respect of each Letter of Credit and the
amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s Reserve Account shall
be held as a reserve against the LC Exposures, shall be the property of such
Lender, shall not constitute Loans to or give rise to any claim of or against
any Borrower and shall not give rise to any obligation on the part of the U.S.
Borrower to pay interest to such Lender, it being agreed that the reimbursement
obligations in respect of Letters of Credit shall arise only at such times as
drawings are made thereunder, as provided in Section 2.05.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank withdraw from the Reserve Account of each Lender any
amounts, up to the amount of such Lender’s CAM Percentage of such drawing
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.05(d) (but not of the Revolving
Borrower under Section 2.05(e)). In the event that any Lender shall default on
its obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the Revolving Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing.

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PERRIGO FINANCE PLC, as the Revolving Borrower

By:

 

/s/ Mary Sheahan

 

 

 

Name: Mary Sheahan

 

Title:   Director

PERRIGO COMPANY PLC, as Company

By:

 

/s/ Judy L. Brown

 

 

 

Name: Judy L. Brown

 

Title:   Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent

By:

 

/s/ Krys Szremski

 

 

 

Name: Krys Szremski

 

Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender and as Syndication Agent

By:

 

/s/ Craig J. Malloy

 

 

 

Name: Craig J. Malloy

 

Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as Documentation Agent

By:

 

/s/ Joseph L. Corah

 

 

 

Name: Joseph L. Corah

 

Title:   Director

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as Documentation Agent

By:

 

/s/ Laura Fogarty

 

 

 

Name: Laura Fogarty

 

Title:   Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Documentation Agent

By:

 

/s/ Christopher Day

 

 

 

Name: Christopher Day

 

Title:   Authorized Signatory

By:  

/s/ Karim Rahimtoola

  Name: Karim Rahimtoola   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender and as Documentation Agent

By:

 

/s/ Andrew Bicker

 

 

 

Name: Andrew Bicker

 

Title:   Senior Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A, as a Lender and as Documentation Agent

By:

 

/s/ Kirk Tesch

 

 

 

Name: Kirk Tesch

 

Title:   Managing Director

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

 

/s/ Michael King

 

 

 

Name: Michael King

 

Title:   Authorized Signatory

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender

By:

 

/s/ Jeffrey P. Huening

 

 

 

Name: Jeffrey P. Huening

 

Title:   Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender

By:

 

/s/ Bertram H. Tang

 

 

 

Name: Bertram H. Tang

 

Title:   Authorized Signatory

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Christopher Sked

 

 

 

Name: Christopher Sked

 

Title:   Managing Director

By:

 

/s/ Ade Adedeji

 

Name: Ade Adedeji

 

Title:   Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio Banking Corporation, as a Lender

By:

 

/s/ Richard Johnsen

 

 

 

Name: Richard Johnsen

 

Title:   Senior Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

ING BANK N.V., Dublin Branch, as a Lender

By:

 

/s/ Aidan Neill

 

 

 

Name: Aidan Neill

 

Title:   Director

By:  

/s/ Maurice Kenny

  Name: Maurice Kenny   Title:   Director

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Arthur F. Gray

 

 

 

Name: Arthur F. Gray

 

Title:   Senior Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

SANTANDER BANK N.A., as a Lender

By:

 

/s/ Scott Wollard

 

 

 

Name: Scott Wollard

 

Title:   Managing Director

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

 

/s/ Shuji Yabe

 

 

 

Name: Shuji Yabe

 

Title:   Managing Director

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Jeffrey S. Johnson

 

 

 

Name: Jeffrey S. Johnson

 

Title:   Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Lender

By:

 

/s/ Yael Weinstock - Shemesh

 

 

 

Name: Yael Weinstock - Shemesh

 

Title:   Senior Vice President

            Head of the Israeli Business Group

By:  

/s/ Tal Shpaizer

  Name: Tal Shpaizer  

Title:   Vice President

            Israeli Business Group

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:

 

/s/ Wicks Barkhausen

 

 

 

Name: Wicks Barkhausen

 

Title:   Second Vice President

 

Signature Page to Credit Agreement

2



--------------------------------------------------------------------------------

Exhibit A — Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    _______________________________ 2.    Assignee:   
_______________________________       [and is an Affiliate/Approved Fund of
_____________] 3.    Borrower:    Perrigo Finance PLC 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Revolving Credit
Agreement dated as of December 5, 2014 among Perrigo Finance PLC, Perrigo
Company PLC, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Barclays Bank PLC, as Syndication Agent and the other
agents party thereto from time to time.

 



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Class of

Commitment/Loans

Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loan      $            $                %     $         $            
%     $         $             % 

Assignment Date:             , 20            (the “Assignment Date”) [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

   

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

   

 

 

Title:

 



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By

   

 

 

Title:

Consented1 to:

PERRIGO FINANCE PLC

By

   

 

 

Title:

Consented to:

[                    ], as Swingline Lender

By

   

 

 

Title:

[                    ], as Issuing Bank

By

   

 

 

Title:

 

1 If required

 



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Date and to the Assignee for
amounts which have accrued from and after the Assignment Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------

Exhibit B — Form of Note

NOTE

[Date]

Perrigo Finance PLC, a public limited company formed under the law of Ireland
(the “Borrower”), promises to pay                     (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A., as
Administrative Agent, designated in the Credit Agreement, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Credit Agreement. The Borrower shall pay the principal of and accrued and
unpaid interest on the Loans in the amounts and at the times required under the
Credit Agreement.

The Lender shall, and is hereby authorized to record in accordance with its
usual practice, the date and amount of each Loan and the date and amount of each
principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Revolving Credit Agreement dated as of December 5, 2014 (the
“Credit Agreement”) by and among the Borrower, Perrigo Company PLC, a public
limited company formed under the law of Ireland (the “Company”), the Lenders
(together with their respective successors and assigns, the “Lenders”), JP
Morgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Barclays Bank PLC, as Syndication Agent, and the other
agents party thereto from time to time, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is guaranteed as more specifically
described in the Credit Agreement and other Loan Documents, and reference is
made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.

 

 

  By:  

 

Print Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

Exhibit C — Mandatory Cost Rate

MANDATORY COST

1. The Mandatory Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. The Administrative Agent
will, at the request of the applicable Borrower, deliver to such Borrower a
statement setting forth the calculation of Mandatory Cost Rate.

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

        A x 0.01

per cent. per annum.

             300

Where:

A is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 6 below and expressed in pounds per £1,000,000.

5. For the purposes of this Exhibit:

(b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.



--------------------------------------------------------------------------------

(c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

(d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

(e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

(f) “Reference Banks” means, in relation to Mandatory Cost Rate, the principal
London offices of the Administrative Agent.

(g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

7. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

8. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 6 and 7 above
is true and correct in all respects.

9. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost Rate to the Lenders on the basis of the
Associated Costs Rate for each Lender based on the information provided by each
Lender and each Reference Bank, as applicable, pursuant to paragraphs 3, 6 and 7
above.

10. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost Rate, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

11. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Exhibit C in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

Exhibit D — Form of Joinder Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [        ], 20[    ], by [ADDITIONAL
GUARANTOR[s]] a [jurisdiction][corporation][partnership][LLC] ([each an][the]
“Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders under the Credit Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

PRELIMINARY STATEMENTS

A. WHEREAS, Perrigo Finance PLC, a public limited company organized under the
laws of Ireland (the “Borrower”), Perrigo Company PLC, a public limited company
organized under the laws of Ireland (the “Company”) the Lenders and the
Administrative Agent and the other agents party thereto, have entered into a
Revolving Credit Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. WHEREAS the Company has previously entered into a Guaranty (the “Guaranty”)
dated the date of the Credit Agreement in favor of the Administrative Agent
pursuant to which it has guaranteed the Guaranteed Obligations as set forth
therein.

B. WHEREAS, [each][the] Additional Guarantor has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Guaranty.

ACCORDINGLY, IT IS AGREED:

1. Guaranty. By executing and delivering this Joinder Agreement, [each][the]
Additional Guarantor, as provided in Section 15 of the Guaranty, hereby becomes
a party to the Guaranty as a “Guarantor” thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. [All notices and other communications
provided to the Additional Guarantor[s] shall be at the address set forth
pursuant to Section 9.01 of the Credit Agreement.] [Each][The] Additional
Guarantor hereby represents and warrants that each of the representations and
warranties made by it as a Guarantor in [Section 10 of the Guaranty] are true
and correct in all material respects on and as of the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date, except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

2. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES OF SUCH STATE.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [each][the] undersigned [party] has caused this Joinder
Agreement to be duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR[S]]

By:

 

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit E — Form of Closing Certificate

[PERRIGO FINANCE PLC]

Closing Certificate

[•], 201[ ]

I, [         ], hereby certify as follows:

I am the [                ] of Perrigo Finance PLC, a public limited company
formed under the laws of Ireland (the “Company”), and I am authorized to execute
this Certificate on behalf of the Company.

This Certificate is given pursuant to Sections 4.02(b)(3) and (4) and in
connection with the transactions described in the Revolving Credit Agreement,
dated as of December 5, 2014 (the “Credit Agreement”), among the Company, as
borrower, Perrigo Company PLC, the financial institutions listed on the
signature pages thereof (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”) and
Barclays Bank PLC, as syndication agent for the Lenders.

I hereby further certify that:

1. The Specified Representations and the Acquisition Agreement Representations
(as defined in the Credit Agreement) are true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

2. As of the date hereof, the condition set forth in Sections 4.02(d), (e),
(h) and (i) of the Credit Agreement has been satisfied (or waived in accordance
with Section 9.02 of the Credit Agreement).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.

 

 

Name:

Title:



--------------------------------------------------------------------------------

Exhibit F — Lender Addition and Acknowledgement Agreement

LENDER ADDITION AND ACKNOWLEDGEMENT AGREEMENT

Dated:             , 20        

Reference is made to the Revolving Credit Agreement (as amended or modified from
time to time, the “Credit Agreement”), dated as of December 5, 2014, among
Perrigo Finance PLC (the “Revolving Borrower”), Perrigo Company PLC (the
“Company”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Barclays Bank PLC, as Syndication Agent and the other
agents party thereto from time to time. Capitalized terms which are defined in
the Credit Agreement and which are used herein without definition shall have the
same meanings herein as in the Credit Agreement.

The Revolving Borrower and                                          
               (the “[New or Current] Lender”) agree as follows:

1. Subject to Section 2.08 of the Credit Agreement and this Lender Addition and
Acknowledgement Agreement, the Revolving Borrower hereby increases the Aggregate
Commitments from $                to $                (such increase shall be in
increments of $10,000,000 and shall not cause the sum of (x) the aggregate
increases in the Commitments under Section 2.08(d) of the Credit Agreement plus
(y) the outstanding amount of all new term loans made under Section 2.06(d) of
the New Term Loan Credit Facility (or, if applicable the analogous provisions of
the Existing Term Loan Credit Agreement or the equivalent term in any successor
facility thereto) to exceed $500,000,000). This Lender Addition and
Acknowledgement Agreement is entered into pursuant to, and authorized by,
Section 2.08 of the Credit Agreement.

2. The parties hereto acknowledge and agree that, as of the date hereof and
after giving effect to this Lender Addition and Acknowledgment Agreement, the
Aggregate Commitments and the Commitment of each Lender under the Credit
Agreement, including without limitation, the [New or Current] Lender, are set
forth on Schedule 2.01 hereto, and that Schedule 2.01 hereto replaces Schedule
2.01 to the Credit Agreement as of the Closing Date (as defined below).

3. [If requested by the Current Lender, the Current Lender attaches the notes
delivered to it under the Credit Agreement and requests that the Revolving
Borrower exchanges such notes for new notes in the amount of its revised
Commitment][ If requested by the New Lender, the New Lender requests that the
Revolving Borrower issues notes in the amount of its Commitment.]

4. The [New or Current] Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Addition and Acknowledgment Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to execute and
perform this Lender Addition and Acknowledgment Agreement and become a Lender,
(iii) from and after the Closing Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent specified herein,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Lender Addition and
Acknowledgment Agreement on the basis of which it has made such analysis and
decision independently and without reliance on any Agent or any other Lender,
and (v) if it is a Foreign Lender, attached to this Lender



--------------------------------------------------------------------------------

Addition and Acknowledgment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by it; and (b) agrees that (i) it will, independently and without
reliance on any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

5. The effective date for this Lender Addition and Acknowledgement Agreement
shall be                         (the “Closing Date”). Following the execution
of this Lender Addition and Acknowledgement Agreement, it will be delivered to
the Administrative Agent for the consent of the Administrative Agent and
acceptance and recording in the Register.

6. Upon such consents, acceptance and recording, from and after the Closing
Date, the [New or Current] Lender shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and to the extent provided
in this Lender Addition and Acknowledgement Agreement, have the rights and
obligations of a Lender under each such agreement.

7. Upon such consents, acceptance and recording, from and after the Closing
Date, the Administrative Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, fees and
other amounts) to the [New or Current] Lender.

8. The Revolving Borrower represents and warrants to the Agents and the Lenders
that (a) no Default shall have occurred and be continuing hereunder as of the
Closing Date; and (b) the representations and warranties made by the Revolving
Borrower and contained in Article III of the Credit Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date (other than those representations and
warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects as of such particular date).

9. Except as expressly amended hereby, the Revolving Borrower agrees that the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall remain in full force and effect, and that it has no set off, counterclaim,
or defense with respect to any of the foregoing.

10. This Lender Addition and Acknowledgment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Lender Addition and Acknowledgment Agreement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Lender Addition
and Acknowledgment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Addition and Acknowledgment
Agreement. This Lender Addition and Acknowledgment Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.

 

PERRIGO FINANCE PLC

By

 

     

  Name:   Title:



--------------------------------------------------------------------------------

[CURRENT LENDER OR NEW LENDER] By  

             

  Name:   Title: Acknowledged and Consented to:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

             

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.01

Commitments



--------------------------------------------------------------------------------

Exhibit G — FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

[DATE]

Reference is made to that certain Revolving Credit Agreement, dated as of
December 5, 2014 (the “Credit Agreement”), among Perrigo Finance PLC (“Perrigo
Finance”), as borrower, Perrigo Company PLC (the “Company”), the financial
institutions listed on the signature pages thereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Agent”) and Barclays Bank PLC, as syndication agent for the Lenders.
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. This certificate is furnished to the Agent pursuant to
Sections [4.01(h)][4.02(b)(5)] of the Credit Agreement.

I, [        ], certify that I am the duly appointed, qualified and acting chief
financial officer of the Company and, in such capacity, that:

On the date hereof, after giving effect to the Transactions and the related
transactions contemplated by the Loan Documents, the Company and its
Subsidiaries, when taken as a whole on a consolidated basis, (a) have property
with fair value greater than the total amount of their debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair saleable value that are greater
than the amount that will be required to pay the total amount of their debts and
other liabilities, contingent, subordinated or otherwise, (c) will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as they
become absolute and matured and (d) will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the date hereof.

I am familiar with the finances, assets, business and properties of the Company
and its Subsidiaries. In reaching the conclusions set forth in this certificate,
I reviewed such information and have made such other investigations and
inquiries that I deemed appropriate, including, but not limited to, consultation
with other officers of the Company and its Subsidiaries responsible for
financial and accounting functions concerning contingent liabilities, as I have
deemed necessary and prudent to enable me to express an informed opinion as to
the matters referred to herein.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date first above written.

 

  PERRIGO COMPANY PLC By  

             

  Name:   Title: Chief Financial Officer